 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 1 of 64



 1   J. RANDALL JONES, ESQ., SBN 1927
     r.jones@kempjones.com
 2   MICHAEL J. GAYAN, ESQ., SBN 11135
     m.gayan@kempjones.com
 3
     MONA KAVEH, ESQ., SBN 11825
 4   m.kaveh@kempjones.com
     KEMP JONES LLP
 5   3800 Howard Hughes Parkway, 17th Floor
     Las Vegas, Nevada 89169
 6   Telephone: (702) 385-6000
 7
     RICHARD L. STONE, ESQ. (pro hac vice)
 8   rstone@jenner.com
     DAVID R. SINGER, ESQ. (pro hac vice)
 9   dsinger@jenner.com
     AMY M. GALLEGOS, ESQ. (pro hac vice)
10
     agallegos@jenner.com
11   JENNER & BLOCK LLP
     633 West 5th Street, Suite 3600
12   Los Angeles, California 90071
     Telephone: (213) 239-5100
13

14   Attorneys for Defendants and Counterclaimant

15                        UNITED STATES DISTRICT COURT FOR THE

16                                   DISTRICT OF NEVADA

17   LAS VEGAS SUN, INC., a Nevada              Case No.: 2:19-cv-01667-GMN-BNW
     corporation,
18                                              DEFENDANTS’ ANSWER AND
                   Plaintiff,
                                                DEFENSES TO LAS VEGAS SUN, INC.’S
19       v.                                     COMPLAINT
20
     SHELDON ADELSON, an individual and         AND
21   as the alter ego of News+Media Capital
     Group LLC and as the alter ego of Las      LAS VEGAS REVIEW-JOURNAL, INC.’S
22   Vegas Review Journal, Inc.; PATRICK        COUNTERCLAIMS
     DUMONT, an individual; NEWS+MEDIA
23   CAPITAL GROUP LLC, a Delaware
24   limited liability company; LAS VEGAS
     REVIEW-JOURNAL, INC., a Delaware
25   corporation; and DOES, I-X, inclusive,

26                 Defendants.
27

28
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 2 of 64



 1   LAS VEGAS REVIEW-JOURNAL, INC.,
     a Delaware corporation,
 2
                    Counterclaimant,
 3
          v.
 4
     LAS VEGAS SUN, INC., a Nevada
 5   corporation; BRIAN GREENSPUN, an
     individual and as the alter ego of Las Vegas
 6   Sun, Inc.; GREENSPUN MEDIA GROUP,
     LLC, a Nevada limited liability company,
 7
     as the alter ego of Las Vegas Sun, Inc.,
 8
                    Counterclaim Defendants.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 3 of 64



 1                          DEFENDANTS’ ANSWER TO COMPLAINT

 2          Pursuant to Rules 7 and 8 of the Federal Rules of Civil Procedure, Defendants

 3   News+Media Capital Group LLC (“News+Media”), Las Vegas Review-Journal, Inc. (“LVRJ”),

 4   Sheldon Adelson, and Patrick Dumont hereby answer and assert defenses to the claims and

 5   allegations made by plaintiff Las Vegas Sun, Inc. (“LV Sun”) in its Complaint.

 6                         RESPONSES TO INDIVIDUAL PARAGRAPHS

 7          Except as specifically admitted, Defendants deny the allegations in the Complaint,

 8   including without limitation the Introduction, headings, and subheadings contained within the

 9   Complaint. LV Sun’s Complaint also contains footnotes. Any allegations contained in LV Sun’s

10   footnotes do not comply with Federal Rule of Civil Procedure 10(b), providing that allegations

11   be stated “in numbered paragraphs, each limited as far as practicable to a single set of

12   circumstances.” FED. R. CIV. P. 10(b); see also Bernath v. YouTube LLC, 2017 WL 1050070, at

13   *2 (M.D. Fla. Mar. 20, 2017) (“Plaintiff also alleges facts in various and lengthy footnotes that

14   will not be considered as they are not properly stated in numbered paragraphs pursuant to Fed. R.

15   Civ. P. 10(b).”). No response is therefore required to the Complaint’s footnotes. In any event,

16   except as expressly admitted, Defendants deny any and all allegations contained in LV Sun’s

17   footnotes.

18          1.      Answering the unnumbered statement labeled as “Introduction” to the Plaintiff’s

19   Complaint, the Defendants admit LVRJ’s predecessor(s) and LV Sun entered into a joint

20   operating arrangement in 1989 that was expressly approved in writing by the Department of

21   Justice, as required by the Newspaper Preservation Act. The Defendants further admit that

22   News+Media Capital Group LLC acquired the Review-Journal in December 2015 and members

23   of the Adelson family own a controlling interest in News+Media Capital Group LLC. Many of

24   the allegations contained in the “Introduction” are legal conclusions, and as such, require no

25   response. To the extent that a response is required, the Defendants deny such allegations. In

26   addition, the Defendants deny the remaining allegations contained in the “Introduction”.

27          2.      Answering Paragraph “1” of the Plaintiff’s Complaint, the Defendants admit the

28   allegations contained in said paragraph.
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                    1
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 4 of 64



 1          3.      Answering Paragraph “2” of the Plaintiff’s Complaint, the Defendants admit that

 2   Brian Greenspun is the editor, publisher, and owner of LV Sun. The Defendants are without

 3   sufficient knowledge or information upon which to base a response to the remaining allegations

 4   in said paragraph, and therefore deny the remaining allegations contained in said paragraph.

 5          4.      Answering Paragraph “3” of the Plaintiff’s Complaint, the Defendants are without

 6   sufficient knowledge or information upon which to base a response to said paragraph, and

 7   therefore deny the allegations contained in said paragraph.

 8          5.      Answering Paragraph “4” of the Plaintiff’s Complaint, the Defendants are without

 9   sufficient knowledge or information upon which to base a response to said paragraph, and

10   therefore deny the allegations contained in said paragraph.

11          6.      Answering Paragraph “5” of the Plaintiff’s Complaint, the Defendants admit that

12   Defendant LAS VEGAS REVIEW-JOURNAL, INC. is a Delaware corporation doing business

13   in the State of Nevada, which operates and publishes the Las Vegas Review-Journal. The

14   Defendants admit that the Las Vegas Review-Journal was a daily print newspaper in 1929, but its

15   origins pre-date 1929. The Defendants deny the remaining allegations contained in said

16   paragraph.

17          7.      Answering Paragraph “6” of the Plaintiff’s Complaint, the Defendants admit

18   LVRJ endorsed Donald J. Trump for President in 2016. Allegations contained in said paragraph

19   are legal conclusions, and as such, require no response. The Defendants deny the remaining

20   allegations contained in said paragraph.

21          8.      Answering Paragraph “7” of the Plaintiff’s Complaint, the Defendants admit that

22   Defendants NEWS+MEDIA GROUP LLC is a Delaware limited-liability company, which

23   acquired LVRJ on December 10, 2015. The Defendants admit that GateHouse Media LLC

24   continued to operate LVRJ under a management agreement that was terminated after a certain

25   period of time and that the interim publisher was replaced with a new publisher. The Defendants

26   deny the remaining allegations contained in said paragraph.

27          9.      Answering Paragraph “8” of the Plaintiffs’ Complaint, the Defendants admit that

28   Defendant Sheldon Adelson is an individual and the founder, chairman, and chief executive
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                     2
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 5 of 64



 1   officer of the Las Vegas Sands Corporation and, as such, influences the Las Vegas Sands

 2   Corporation’s business. The Defendants admit that Mr. Adelson, his family members and trusts

 3   and other entities established for the benefit of Mr. Adelson and/or his family members, owned

 4   approximately 56% of Las Vegas Sands Corporation’s outstanding common stock as of

 5   December 31, 2018. The Defendants admit that the Las Vegas Sands Corporation owns and

 6   operates the Venetian Las Vegas and The Palazzo Las Vegas. The Defendants are without

 7   sufficient knowledge or information upon which to base a response to the allegation comparing

 8   Mr. Adelson’s wealth to others contained in said paragraph, and therefore deny that allegation.

 9   The Defendants deny the remaining allegations contained in said paragraph.

10          10.     Answering Paragraph “9” of the Plaintiff’s Complaint, the Defendants admit that

11   News+Media Capital Group LLC acquired LVRJ in December 2015 and members of the Adelson

12   family own a controlling interest in News+Media Capital Group LLC. The Defendants deny the

13   remaining allegations contained in said paragraph.

14          11.     Answering Paragraph “10” of the Plaintiff’s Complaint, the Defendants admit that

15   Mr. Adelson has made financial contributions during the referenced time period to various

16   political candidates, causes, parties, and political action committees, including those supporting

17   Republican candidates as well as President Donald J. Trump. Defendants deny the Complaint’s

18   assertions or implications about Mr. Adelson’s purported influence. Defendants lack sufficient

19   information to admit or deny the allegations about any “records” being broken and on that basis

20   deny them. The Defendants deny the remaining allegations contained in said paragraph.

21          12.     Answering Paragraph “11” of the Plaintiff’s Complaint, the Defendants admit that

22   Patrick Dumont is a Nevada resident, a son-in-law of Defendant Sheldon Adelson, and the

23   executive vice president and chief financial officer of the Las Vegas Sands Corporation and a

24   member of its Board of Directors. The Defendants deny the remaining allegations contained in

25   said paragraph.

26          13.     Answering Paragraph “12” of the Plaintiff’s Complaint, the Defendants deny the

27   allegations contained in said paragraph.

28          14.     Answering Paragraph “13” of the Plaintiff’s Complaint, the allegations contained
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                     3
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 6 of 64



 1   in said paragraph are legal conclusions, and as such, require no response. To the extent that a

 2   response is required, the Defendants deny said allegations.

 3          15.     Answering Paragraph “14” of the Plaintiff’s Complaint, the Defendants deny the

 4   merit of the allegations contained in said paragraph and the Plaintiff’s claims but admit the Court

 5   has subject matter jurisdiction over the claims asserted in this action.

 6          16.     Answering Paragraph “15” of the Plaintiff’s Complaint, the Defendants are not

 7   challenging the Court’s personal jurisdiction over them for purposes of the Plaintiff’s Complaint.

 8          17.     Answering Paragraph “16” of the Plaintiff’s Complaint, the Defendants admit that

 9   LVRJ’s collection, production, and/or distribution of its newspaper involves transactions

10   affecting interstate commerce. The Defendants deny the remaining allegations contained in said

11   paragraph.

12          18.     Answering Paragraph “17” of the Plaintiff’s Complaint, the allegations in such

13   paragraph are legal conclusions, alleged statements of law and alleged interpretations of statutory

14   language, to which no response is required. To the extent any response is required, the Defendants

15   deny the allegations contained in said paragraph.

16          19.     Answering Paragraph “18” of the Plaintiff’s Complaint, the Defendants admit that

17   LV Sun and Donrey of Nevada, Inc. entered into a joint operating arrangement, the 1989 JOA,

18   and that, on information and belief, at that time LV Sun was a failing newspaper. As to the

19   remaining allegations, the Defendants are without sufficient knowledge or information upon

20   which to base a response to said allegations, and therefore deny said allegations.

21          20.     Answering Paragraph “19” of the Plaintiff’s Complaint, the 1989 JOA speaks for

22   itself. The Defendants deny the unnecessary and incomplete characterizations and allegations

23   contained in said paragraph. The Defendants deny the remaining allegations contained in said

24   paragraph.

25          21.     Answering Paragraph “20” of the Plaintiff’s Complaint, the 1989 JOA speaks for

26   itself. The Defendants deny the unnecessary and incomplete characterizations and allegations

27   contained in said paragraph. The Defendants are without sufficient knowledge or information

28   upon which to base a response to the remaining allegations contained in said paragraph, and
                           DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                      4
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 7 of 64



 1   therefore deny such allegations.

 2          22.     Answering Paragraph “21” of the Plaintiff’s Complaint, the 1989 JOA speaks for

 3   itself. The Defendants deny the unnecessary and incomplete characterizations and allegations

 4   contained in said paragraph.

 5          23.     Answering Paragraph “22” of the Plaintiff’s Complaint, the Defendants are

 6   without sufficient knowledge or information upon which to base a response to said paragraph,

 7   and therefore deny the allegations contained in said paragraph.

 8          24.     Answering Paragraph “23” of the Plaintiff’s Complaint, the Defendants deny the

 9   allegations contained in said paragraph. Further answering, the Defendants affirmatively state that

10   the parties terminated the 1989 JOA and replaced it with a new agreement entitled “Amended and

11   Restated Agreement” that was dated June 10, 2005.

12          25.     Answering Paragraph “24” of the Plaintiff’s Complaint, the Defendants admit the

13   allegations contained in said paragraph.

14          26.     Answering Paragraph “25” of the Plaintiff’s Complaint, the 2005 JOA speaks for

15   itself. The Defendants deny the unnecessary and incomplete characterizations and allegations

16   contained in said paragraph. The Defendants deny the remaining allegations contained in said

17   paragraph.

18          27.     Answering Paragraph “26” of the Plaintiff’s Complaint, the 2005 JOA speaks for

19   itself. The Defendants deny the unnecessary and incomplete characterizations and allegations

20   contained in said paragraph. The Defendants deny the remaining allegations contained in said

21   paragraph.

22          28.     Answering Paragraph “27” of the Plaintiff’s Complaint, the Defendants admit and

23   affirmatively state that Section 5.1, and Appendices A and B of the 2005 JOA set forth

24   specifications that apply to LV Sun’s pages and its “noticeable mention” on the front page of the

25   Las Vegas Review Journal. Defendants further admit that the quoted language is contained in

26   Appendix A to the 2005 JOA. The Defendants deny the remaining allegations contained in said

27   paragraph.

28          29.     Answering Paragraph “28” of the Plaintiff’s Complaint, the Defendants admit that
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                     5
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 8 of 64



 1   the language quoted in said paragraph is contained in Section 5.1.4 if the 2005 JOA. The 2005

 2   JOA speaks for itself. The Defendants deny the unnecessary and incomplete characterizations and

 3   allegations contained in said paragraph. The Defendants deny the remaining allegations contained

 4   in said paragraph.

 5          30.     Answering Paragraph “29” of the Plaintiff’s Complaint, the Defendants admit that

 6   the language quoted in said paragraph is contained in the 2005 JOA. The 2005 JOA speaks for

 7   itself. The Defendants deny the unnecessary and incomplete characterizations and allegations

 8   contained in said paragraph. The Defendants deny the remaining allegations contained in said

 9   paragraph.

10          31.     Answering Paragraph “30” of the Plaintiff’s Complaint, the 2005 JOA speaks for

11   itself. The Defendants deny the unnecessary and incomplete characterizations and allegations

12   contained in said paragraph. The Defendants deny the remaining allegations contained in said

13   paragraph.

14          32.     Answering Paragraph “31” of the Plaintiff’s Complaint, the Defendants deny the

15   allegations contained in said paragraph.

16          33.     Answering Paragraph “32” of the Plaintiff’s Complaint, the 2005 JOA speaks for

17   itself. The Defendants deny the unnecessary and incomplete characterizations and allegations

18   contained in said paragraph. The Defendants affirmatively state that the 2005 JOA purports to be

19   effective for the stated period but, as alleged below, it is an unenforceable agreement. The

20   Defendants deny the remaining allegations contained in said paragraph.

21          34.     Answering Paragraph “33” of the Plaintiff’s Complaint, the Defendants deny the

22   allegations contained in said paragraph.

23          35.     Answering Paragraph “34” of the Plaintiff’s Complaint, the 2005 JOA speaks for

24   itself. The Defendants deny the unnecessary and incomplete characterizations and allegations

25   contained in said paragraph. The Defendants are without sufficient knowledge or information

26   upon which to base a response to the allegations regarding the parties’ intent contained in said

27   paragraph, and therefore deny such allegations. The Defendants deny the allegations contained in

28   said paragraph.
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                    6
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 9 of 64



 1          36.     Answering Paragraph “35” of the Plaintiff’s Complaint, the Defendants deny the

 2   allegations contained in said paragraph.

 3          37.     Answering Paragraph “36” of the Plaintiff’s Complaint, the Defendants admit that

 4   the LVRJ (and many other quality local daily print newspapers, though the printed Sun is not a

 5   quality newspaper) supplies readers with national, state, and local news and sports information in

 6   a timely manner. The Defendants affirmatively state that LVRJ competes for readers with other

 7   sources of news, including but not limited to radio news, television news, and Internet news. The

 8   Defendants deny the remaining allegations contained in said paragraph.

 9          38.     Answering Paragraph “37” of the Plaintiff’s Complaint, the allegations contained

10   in said paragraph are legal conclusions, and as such, require no response. To the extent that a

11   response is required, the Defendants deny said allegations.

12          39.     Answering Paragraph “38” of the Plaintiff’s Complaint, the Defendants admit the

13   allegations contained in said paragraph as they relate to LVRJ. The Defendants admit that LV

14   Sun is published and distributed in or near Clark County, Nevada and affirmatively state that the

15   printed Sun insert contains limited, typically stale local news because LV Sun hoards its original

16   and most timely local content for use on its separate news website. The Defendants are without

17   sufficient knowledge or information upon which to base a response to said paragraph as it relates

18   to the remaining allegations concerning LV Sun, and therefore deny the allegations in said

19   paragraph. The Defendants deny the remaining allegations contained in said paragraph.

20          40.     Answering Paragraph “39” of the Plaintiff’s Complaint, certain of the allegations

21   contained in said paragraph are legal conclusions, and as such, require no response. To the extent

22   that a response is required, the Defendants deny said allegations. The Defendants deny the

23   remaining allegations contained in said paragraph.

24          41.     Answering Paragraph “40” of the Plaintiff’s Complaint, the Defendants admit the

25   allegations contained in said paragraph.

26          42.     Answering Paragraph “41” of the Plaintiff’s Complaint, the Defendants admit that

27   the print Review-Journal, which contains the print Sun insert, accounts for 100% of the circulation

28   of locally-published daily newspapers in Clark County, Nevada. The Defendants affirmatively
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                     7
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 10 of 64



 1   state that daily newspapers from other cities, as well as regional and national newspapers, are also

 2   distributed and sold in Clark County, Nevada. The Defendants admit that LVRJ has a paid

 3   circulation for Sunday of 86,038 and an average daily (non-Sunday) paid circulation of 67,347 as

 4   of June 30, 2019. The allegations regarding monopoly power, market power, and the relevant

 5   market contained in said paragraph are legal conclusions, and as such, require no response. To

 6   the extent that a response is required, the Defendants deny said allegations. The Defendants deny

 7   the remaining allegations contained in said paragraph.

 8          43.     Answering Paragraph “42” of the Plaintiff’s Complaint, the Defendants deny the

 9   allegations in said paragraph.

10          44.     Answering Paragraph “43” of the Plaintiff’s Complaint, the Defendants admit that

11   local newspapers incur fixed costs. The allegation regarding barriers to entry contained in said

12   paragraph is a legal conclusion, and as such, require no response. To the extent that a response is

13   required, the Defendants deny said allegations. The Defendants deny the remaining allegations

14   contained in said paragraph.

15          45.     Answering Paragraph “44” of the Plaintiff’s Complaint, the Defendants are

16   without sufficient knowledge or information upon which to base a response as to the allegations

17   regarding the lack of any printing facility in Clark County, Nevada other than LVRJ’s printing

18   facility contained in said paragraph, and therefore deny that allegation. The Defendants deny the

19   remaining allegations contained in said paragraph.

20          46.     Answering Paragraph “45” of the Plaintiff’s Complaint, the allegation regarding

21   barriers to entry contained in said paragraph is a legal conclusion, and as such, require no

22   response. To the extent that a response is required, the Defendants deny said allegations. The

23   Defendants deny the remaining allegations contained in said paragraph.

24          47.     Answering Paragraph “46” of the Plaintiff’s Complaint, the Defendants are

25   without sufficient knowledge or information upon which to base a response to said paragraph,

26   and therefore deny the allegations contained in said paragraph.

27          48.     Answering Paragraph “47” of the Plaintiff’s Complaint, the Defendants are

28   without sufficient knowledge or information upon which to base a response to said paragraph,
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                      8
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 11 of 64



 1   and therefore deny the allegations in said paragraph. The allegation regarding harm to competition

 2   contained in said paragraph is a legal conclusion, and as such, require no response. To the extent

 3   that a response is required, the Defendants deny said allegation.

 4          49.     Answering Paragraph “48” of the Plaintiff’s Complaint, the Defendants deny the

 5   allegations contained in said paragraph.

 6          50.     Answering Paragraph “49” of the Plaintiff’s Complaint, the Defendants admit that

 7   News+Media Capital Group LLC acquired the Review-Journal in December 2015 and members

 8   of the Adelson family own a controlling interest in News+Media Capital Group LLC. The

 9   Defendants deny the remaining allegations contained in said paragraph.

10          51.     Answering Paragraph “50” of the Plaintiff’s Complaint, the Defendants admit that

11   the Adelson family released the statement referenced in said paragraph. The Defendants deny the

12   remaining allegations contained in said paragraph.

13          52.     Answering Paragraph “51” of the Plaintiff’s Complaint, the Defendants deny the

14   allegations contained in said paragraph.

15          53.     Answering Paragraph “52” of the Plaintiff’s Complaint, the Defendants are

16   without sufficient knowledge or information upon which to base a response to the quotations

17   contained in said paragraph, and therefore deny those allegations in said paragraph. The

18   Defendants deny the remaining allegations contained in said paragraph.

19          54.     Answering Paragraph “53” of the Plaintiff’s Complaint, the Defendants deny the

20   allegations contained in said paragraph.

21          55.     Answering Paragraph “54” of the Plaintiff’s Complaint, the 2005 JOA speaks for

22   itself. The Defendants deny the unnecessary and incomplete characterizations and allegations

23   contained in said paragraph. The Defendants admit that LV Sun, often via Brian Greenspun’s

24   editorials, gratuitously features pieces that take aim at Mr. Adelson as part of Mr. Greenspun’s

25   scheme to monopolize speech in Las Vegas and to undermine those who disagree with him. The

26   Defendants deny the remaining allegations contained in said paragraph.

27          56.     Answering Paragraph “55” of the Plaintiff’s Complaint, the Defendants deny the

28   allegations contained in said paragraph.
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                     9
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 12 of 64



 1          57.     Answering Paragraph “56” of the Plaintiff’s Complaint, the Defendants deny the

 2   allegations contained in said paragraph.

 3          58.     Answering Paragraph “57” of the Plaintiff’s Complaint, the Defendants

 4   affirmatively state that after News+Media Capital Group LLC acquired the Review-Journal in

 5   December 2015, Jason Taylor served as publisher, from December 2015 until January 2016. The

 6   Defendants are without sufficient knowledge or information upon which to base a response to the

 7   remaining allegations contained in said paragraph, and therefore deny those allegations in said

 8   paragraph.

 9          59.     Answering Paragraph “58” of the Plaintiff’s Complaint, the Defendants deny the

10   allegations contained in said paragraph.

11          60.     Answering Paragraph “59” of the Plaintiff’s Complaint, the Defendants

12   affirmatively state that Jason Taylor created an unreasonable assessment of the anticipated

13   advertising revenues for LVRJ. The Defendants deny the remaining allegations and

14   characterizations contained in said paragraph.

15          61.     Answering Paragraph “60” of the Plaintiff’s Complaint, the Defendants deny the

16   allegations contained in said paragraph.

17          62.     Answering Paragraph “61” of the Plaintiff’s Complaint, the Defendants deny the

18   allegations contained in said paragraph.

19          63.     Answering Paragraph “62” of the Plaintiff’s Complaint, the Defendants deny the

20   allegations contained in said paragraph.

21          64.     Answering Paragraph “63” of the Plaintiff’s Complaint, the Defendants deny the

22   allegations contained in said paragraph.

23          65.     Answering Paragraph “64” of the Plaintiff’s Complaint, the Defendants admit that

24   Craig Moon replaced Jason Taylor at LVRJ. The Defendants deny the remaining allegations

25   contained in said paragraph.

26          66.     Answering Paragraph “65” of the Plaintiff’s Complaint, the Defendants admit that

27   a meeting was held on or about January 25, 2017, to preview financial results for the end of the

28   fiscal year, in which Craig Moon, Robert Cauthorn (LV Sun’s COO), Brian Greenspun, and Frank
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                      10
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 13 of 64



 1   Vega were in attendance. The Defendants further admit that, at that meeting, LV Sun was

 2   informed that, despite LVRJ’s best efforts, LVRJ’s profits, and LV Sun’s annual profits

 3   payments, were expected to significantly decrease as a result of industry-wide conditions and

 4   disappointing performance of LVRJ. The Defendants deny the remaining allegations contained

 5   in said paragraph.

 6          67.     Answering Paragraph “66” of the Plaintiff’s Complaint, the Defendants

 7   affirmatively state that shortly after the Adelson family obtained control of LVRJ, Brian

 8   Greenspun began agitating to be bought out of the 2005 JOA, and tried to persuade LVRJ to

 9   collaborate with him in his plans to monopolize other segments of the market for printed media

10   in Clark County, Nevada, and, after LVRJ rejected Mr. Greenspun’s demand for $20 million to

11   make him go away, turned to attacks against LVRJ. The Defendants deny the remaining

12   allegations contained in said paragraph.

13          68.     Answering Paragraph “67” of the Plaintiff’s Complaint, the Defendants deny the

14   allegations contained in said paragraph.

15          69.     Answering Paragraph “68” of the Plaintiff’s Complaint, the Defendants admit that

16   LVRJ, due to a lack of profits, has not made any JOA-related profit payments to LV Sun since

17   the end of the 2017 fiscal year. The Defendants deny the remaining allegations contained in said

18   paragraph.

19          70.     Answering Paragraph “69” of the Plaintiff’s Complaint, the Defendants deny the

20   allegations contained in said paragraph.

21          71.     Answering Paragraph “70” of the Plaintiff’s Complaint, the Defendants

22   affirmatively state that LVRJ’s EBITDA information constitutes confidential commercial

23   information that has been produced in this case subject to the terms of the Court’s protective order

24   and, therefore, will not respond to the allegations related to that information contained in said

25   paragraph. The Defendants deny the remaining allegations contained in said paragraph.

26          72.     Answering Paragraph “71” of the Plaintiff’s Complaint, the Defendants deny the

27   allegations contained in said paragraph.

28          73.     Answering Paragraph “72” of the Plaintiff’s Complaint, the Defendants
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                     11
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 14 of 64



 1   affirmatively state that LVRJ’s EBITDA information constitutes confidential commercial

 2   information that has been produced in this case subject to the terms of the Court’s protective order

 3   and, therefore, will not respond to the allegations related to that information contained in said

 4   paragraph. The Defendants deny the remaining allegations contained in said paragraph.

 5          74.     Answering Paragraph “73” of the Plaintiff’s Complaint, the Defendants are

 6   without sufficient knowledge or information upon which to base a response to said paragraph,

 7   and therefore deny the allegations contained in said paragraph.

 8          75.     Answering Paragraph “74” of the Plaintiff’s Complaint, the Defendants deny the

 9   allegations contained in said paragraph.

10          76.     Answering Paragraph “75” of the Plaintiff’s Complaint, the 2005 JOA speaks for

11   itself. The Defendants deny the unnecessary and incomplete characterizations and allegations

12   contained in said paragraph.

13          77.     Answering Paragraph “76” of the Plaintiff’s Complaint, Defendants are without

14   sufficient knowledge or information upon which to base a response to said paragraph, and

15   therefore deny the allegations contained in said paragraph.

16          78.     Answering Paragraph “77” of the Plaintiff’s Complaint, the Defendants deny the

17   allegations contained in said paragraph.

18          79.     Answering Paragraph “78” of the Plaintiff’s Complaint, the Defendants deny the

19   allegations contained in said paragraph.

20          80.     Answering Paragraph “79” of the Plaintiff’s Complaint, the Defendants are

21   without sufficient knowledge or information upon which to base a response to said paragraph,

22   and therefore deny the allegations contained in said paragraph.

23          81.     Answering Paragraph “80” of the Plaintiff’s Complaint, the Defendants deny the

24   allegations contained in said paragraph.

25          82.     Answering Paragraph “81” of the Plaintiff’s Complaint, the Defendants are

26   without sufficient knowledge or information upon which to base a response to said paragraph,

27   and therefore deny the allegations contained in said paragraph.

28          83.     Answering Paragraph “82” of the Plaintiff’s Complaint, the Defendants deny the
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                     12
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 15 of 64



 1   allegations contained in said paragraph.

 2          84.     Answering Paragraph “83” of the Plaintiff’s Complaint, the Defendants deny the

 3   allegations contained in said paragraph.

 4          85.     Answering Paragraph “84” of the Plaintiff’s Complaint, the 2005 JOA, including

 5   Appendix B, speaks for itself. The Defendants deny the unnecessary and incomplete

 6   characterizations and allegations contained in said paragraph.

 7          86.     Answering Paragraph “85” of the Plaintiff’s Complaint, the Defendants deny the

 8   allegations contained in said paragraph.

 9          87.     Answering Paragraph “86” of the Plaintiff’s Complaint, the Defendants admit that

10   LVRJ informed the Plaintiff in March 2017 that it would be publishing the Las Vegas Review-

11   Journal with a redesigned front page commencing with the beginning of April 2017. Defendants

12   further affirmatively state that the redesigned front page was in full compliance with the

13   provisions of the 2005 JOA. The Defendants deny the remaining allegations and characterizations

14   contained in said paragraph.

15          88.     Answering Paragraph “87” of the Plaintiff’s Complaint, the Defendants admit that

16   the Las Vegas Review-Journal was published with a redesigned front page at the beginning of

17   April 2017. The Defendants further affirmatively state that the redesigned front page was and is

18   in compliance with the 2005 JOA. The Defendants deny the remaining allegations and

19   characterizations contained in said paragraph.

20          89.     Answering Paragraph “88” of the Plaintiff’s Complaint, the Defendants admit the

21   image in said paragraph depicts a portion of the front page of the Las Vegas Review-Journal

22   published on March 31, 2017. The Defendants deny the remaining allegations contained in said

23   paragraph.

24          90.     Answering Paragraph “89” of the Plaintiff’s Complaint, the Defendants admit the

25   image in said paragraph depicts a portion of the front page of the Las Vegas Review-Journal

26   published on April 2, 2017, and affirmatively state that the Sun Box was subsequently modified

27   shortly after April 2, 2017. The Defendants deny the remaining allegations contained in said

28   paragraph.
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                      13
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 16 of 64



 1          91.     Answering Paragraph “90” of the Plaintiff’s Complaint, the 2005 JOA speaks for

 2   itself. The Defendants deny the unnecessary and incomplete characterizations and allegations

 3   contained in said paragraph.

 4          92.     Answering Paragraph “91” of the Plaintiff’s Complaint, the Defendants deny the

 5   allegations contained in said paragraph.

 6          93.     Answering Paragraph “92” of the Plaintiff’s Complaint, the Defendants admit that

 7   the redesigned front page of the Las Vegas Review-Journal has been published from April 2017

 8   to the present. The Defendants deny the remaining allegations and characterizations contained in

 9   said paragraph.

10          94.     Answering Paragraph “93” of the Plaintiff’s Complaint, the Defendants

11   affirmatively state that advertising stickers have, on occasion, inadvertently covered a portion of

12   LV Sun’s front-page content due to unintended mechanical errors with the machine used to apply

13   the advertising stickers. The Defendants deny the remaining characterizations and allegations

14   contained in said paragraph.

15          95.     Answering Paragraph “94” of the Plaintiff’s Complaint, the Defendants deny the

16   allegations contained in said paragraph.

17          96.     Answering Paragraph “95” of the Plaintiff’s Complaint, the 2005 JOA speaks for

18   itself. The Defendants deny the unnecessary and incomplete characterizations and allegations

19   contained in said paragraph.

20          97.     Answering Paragraph “96” of the Plaintiff’s Complaint, the Defendants are

21   without sufficient knowledge or information upon which to base a response to said paragraph,

22   and therefore deny the allegations contained in said paragraph.

23          98.     Answering Paragraph “97” of the Plaintiff’s Complaint, the Defendants admit that

24   the electronic replica edition did not include the Sun insert for a period of time after LV Sun was

25   in material breach of the 2005 JOA. The Defendants deny the remaining allegations and

26   characterizations contained in said paragraph.

27          99.     Answering Paragraph “98” of the Plaintiff’s Complaint, the Defendants admit that

28   Keith Moyer called Robert Cauthorn in or about early May 2019 to inform him that LVRJ had
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                      14
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 17 of 64



 1   restored or would shortly restore the Sun insert to the electronic replica edition to reverse a

 2   decision by LVRJ’s prior publisher, Craig Moon. The Defendants deny the remaining allegations

 3   and characterizations contained in said paragraph.

 4          100.    Answering Paragraph “99” of the Plaintiff’s Complaint, the Defendants deny the

 5   allegations contained in said paragraph.

 6          101.    Answering Paragraph “100” of the Plaintiff’s Complaint, the Defendants deny the

 7   allegations contained in said paragraph.

 8          102.    Answering Paragraph “101” of the Plaintiff’s Complaint, the Defendants admit

 9   that the Plaintiff, through its lawyers, sent to LVRJ a letter on or about May 12, 2016, purporting

10   to be its 30-day notice of intent to examine and audit LVRJ’s books and records. The Defendants

11   further admit that the Plaintiff stated that its “audit request” was made pursuant to Appendix D of

12   the 2005 JOA. The Defendants deny any remaining allegations and characterizations contained

13   in said paragraph.

14          103.    Answering Paragraph “102” of the Plaintiff’s Complaint, the Defendants admit

15   that LVRJ received a list of the documentation which the Plaintiff was requesting. The Defendants

16   further admit and affirmatively state that LVRJ responded in July 2016 to the Plaintiff’s “request”

17   by way of a letter from its counsel objecting to the Plaintiff’s request as being outside the scope

18   of the Plaintiff’s rights under the 2005 JOA. The Defendants deny the remaining allegations and

19   characterizations contained in said paragraph.

20          104.    Answering Paragraph “103” of the Plaintiff’s Complaint, the Defendants admit the

21   parties attempted to informally negotiate regarding the documents. The Defendants deny the

22   remaining allegations contained in said paragraph.

23          105.    Answering Paragraph “104” of the Plaintiff’s Complaint, the Defendants admit

24   that on September 5, 2017, the Plaintiff once again made a formal demand to conduct an audit

25   inconsistent with the audit set forth in the 2005 JOA and that LVRJ rejected the request on the

26   grounds that it “far exceed[ed] the limited audit provisions of the JOA” but agreed to gather

27   relevant information for production in due course. The Defendants further admit that on

28   November 28, 2017, LVRJ had agreed to produce certain categories of documents requested by
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                      15
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 18 of 64



 1   the Plaintiff. The Defendants deny the remaining allegations contained in said paragraph as

 2   worded.

 3          106.    Answering Paragraph “105” of the Plaintiff’s Complaint, the Defendants admit the

 4   allegations contained in said paragraph.

 5          107.    Answering Paragraph “106” of the Plaintiff’s Complaint, the Defendants admit

 6   that the anticipated production of documents and information to LV Sun did not occur within the

 7   first two weeks of January 2018, due to logistical obstacles. Defendants further admit that it

 8   subsequently agreed to share with LV Sun additional records and information (beyond that to

 9   which LV Sun was actually entitled), and made arrangements to begin LV Sun’s audit on January

10   23, 2018. The Defendants deny the remaining allegations and characterizations contained in said

11   paragraph.

12          108.    Answering Paragraph “107” of the Plaintiff’s Complaint, Defendants deny the

13   allegations contained in said paragraph.

14          109.    Answering Paragraph “108” of the Plaintiff’s Complaint, the Defendants admit

15   that, after the arbitration result, News+Media and LVRJ moved to amend their answer and assert

16   a counterclaim in the state court action to, among other things, terminate the 2005 JOA, a request

17   which the state court granted. The Defendants deny the remaining allegations and

18   characterizations contained in said paragraph.

19          110.    Answering Paragraph “109” of the Plaintiff’s Complaint, the Defendants deny the

20   allegations contained in said paragraph.

21          111.    Answering Paragraph “110” of the Plaintiff’s Complaint, the Defendants deny the

22   allegations contained in said paragraph.

23          112.    Answering Paragraph “111” of the Plaintiff’s Complaint, the Defendants deny the

24   allegations contained in said paragraph.

25          113.    Answering Paragraph “112” of the Plaintiff’s Complaint, the Defendants deny the

26   allegations contained in said paragraph.

27          114.    Answering Paragraph “113” of the Plaintiff’s Complaint, the Defendants are

28   without sufficient knowledge or information upon which to base a response to the allegations
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                      16
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 19 of 64



 1   regarding the Plaintiff’s operations contained in said paragraph, and therefore deny the allegations

 2   in said paragraph. The Defendants deny the remaining allegations and characterizations contained

 3   in said paragraph.

 4          115.    Answering Paragraph “114” of the Plaintiff’s Complaint, the Defendants deny the

 5   allegations in said paragraph.

 6          116.    Answering Paragraph “115” of the Plaintiff’s Complaint, the Defendants are

 7   without sufficient knowledge or information upon which to base a response to the allegations

 8   regarding circulation contained in said paragraph, and therefore deny the allegations in said

 9   paragraph. The Defendants deny the remaining allegations and characterizations contained in said

10   paragraph.

11          117.    Answering Paragraph “116” of the Plaintiff’s Complaint, the Defendants deny the

12   allegations contained in said paragraph.

13          118.    Answering Paragraph “117” of the Plaintiff’s Complaint, the Defendants are

14   without sufficient knowledge or information upon which to base a response to said paragraph,

15   and therefore deny the allegations in said paragraph.

16          119.    Answering Paragraph “118” of the Plaintiff’s Complaint, the Defendants deny the

17   allegations contained in said paragraph.

18                                    FIRST CLAIM FOR RELIEF

19           (Violation of Section 2 of the Sherman Act – Monopolization, 15 U.S.C. § 2)

20          120.    Answering Paragraph “119” of the Plaintiff’s Complaint, the Defendants hereby

21   reallege and incorporate by reference as though set forth herein, the responses contained in the

22   paragraphs above.

23          121.    Answering Paragraph “120” of the Plaintiff’s Complaint, the allegations in such

24   paragraphs are legal conclusions to which no response is required. To the extent any response is

25   required, the Defendants deny the allegations contained in said paragraph.

26          122.    Answering Paragraph “121” of the Plaintiff’s Complaint, the allegations in such

27   paragraph are legal conclusions, alleged statements of law and alleged interpretations of statutory

28   language, to which no response is required. To the extent any response is required, the Defendants
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                     17
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 20 of 64



 1   deny the allegations contained in said paragraph.

 2          123.    Answering Paragraph “122” of the Plaintiff’s Complaint, the Defendants deny the

 3   allegations contained in said paragraph.

 4          124.    Answering Paragraph “123” of the Plaintiff’s Complaint, the Defendants deny the

 5   allegations contained in said paragraph.

 6          125.    Answering Paragraph “124” of the Plaintiff’s Complaint, the Defendants deny the

 7   allegations contained in said paragraph.

 8          126.    Answering Paragraph “125” of the Plaintiff’s Complaint, the allegations in such

 9   paragraph are legal conclusions to which no response is required. To the extent any response is

10   required, the Defendants deny the allegations contained in said paragraph.

11          127.    Answering Paragraph “126” of the Plaintiff’s Complaint, the Defendants deny the

12   allegations contained in said paragraph.

13          128.    Answering Paragraph “127” of the Plaintiff’s Complaint, the Defendants deny the

14   allegations contained in said paragraph.

15                                  SECOND CLAIM FOR RELIEF

16    (Violation of Section 2 of the Sherman Act – Attempted Monopolization, 15. U.S.C. § 2)

17          129.    Answering Paragraph “128” of the Plaintiff’s Complaint, the Defendants hereby

18   reallege and incorporate by reference as though fully set forth herein, the responses contained in

19   the paragraphs above.

20          130.    Answering Paragraph “129” of the Plaintiff’s Complaint, the allegations in such

21   paragraph are legal conclusions to which no response is required. To the extent any response is

22   required, the Defendants deny the allegations contained in said paragraph.

23          131.    Answering Paragraph “130” of the Plaintiff’s Complaint, the allegations in such

24   paragraph are legal conclusions, alleged statements of law and alleged interpretations of statutory

25   language, to which no response is required. To the extent any response is required, the Defendants

26   deny the allegations contained in said paragraph.

27          132.    Answering Paragraph “131” of the Plaintiff’s Complaint, the Defendants deny the

28   allegations contained in said paragraph.
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                     18
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 21 of 64



 1          133.    Answering Paragraph “132” of the Plaintiff’s Complaint, the Defendants deny the

 2   allegations contained in said paragraph, as worded.

 3          134.    Answering Paragraph “133” of the Plaintiff’s Complaint, the Defendants deny the

 4   allegations contained in said paragraph.

 5          135.    Answering Paragraph “134” of the Plaintiff’s Complaint, the Defendants deny the

 6   allegations contained in said paragraph.

 7          136.    Answering Paragraph “135” of the Plaintiff’s Complaint, the Defendants deny the

 8   allegations contained in said paragraph.

 9          137.    Answering Paragraph “136” of the Plaintiff’s Complaint, the Defendants deny the

10   allegations contained in said paragraph.

11          138.    Answering Paragraph “137” of the Plaintiff’s Complaint, the Defendants deny the

12   allegations contained in said paragraph.

13                                  THIRD CLAIM FOR RELIEF

14     (Violation of Section 2 of the Sherman Act – Conspiracy to Monopolize, 15 U.S.C. § 2)

15          139.    Answering Paragraph “138” of the Plaintiff’s Complaint, the Defendants reallege

16   and reincorporate by reference as though fully set forth herein, the responses contained in the

17   paragraphs above.

18          140.    Answering Paragraph “139” of the Plaintiff’s Complaint, the Defendants deny the

19   allegations contained in said paragraph.

20          141.    Answering Paragraph “140” of the Plaintiff’s Complaint, the Defendants deny the

21   allegations contained in said paragraph.

22          142.    Answering Paragraph “141” of the Plaintiff’s Complaint, the Defendants deny the

23   allegations contained in said paragraph.

24          143.    Answering Paragraph “142” of the Plaintiff’s Complaint, the Defendants deny the

25   allegations contained in said paragraph.

26          144.    Answering Paragraph “143” of the Plaintiff’s Complaint, the Defendants deny the

27   allegations contained in said paragraph.

28          145.    Answering Paragraph “144” of the Plaintiff’s Complaint, the Defendants deny the
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                   19
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 22 of 64



 1   allegations contained in said paragraph.

 2           146.    Answering Paragraph “145” of the Plaintiff’s Complaint, the allegations in such

 3   paragraph are legal conclusions to which no response is required. To the extent any response is

 4   required, the Defendants deny the allegations contained in said paragraph.

 5           147.    Answering Paragraph “146” of the Plaintiff’s Complaint, the Defendants deny the

 6   allegations contained in said paragraph.

 7           148.    Answering Paragraph “147” of the Plaintiff’s Complaint, the Defendants deny the

 8   allegations contained in said paragraph.

 9                                     FOURTH CLAIM FOR RELIEF

10                      (Violation of Section 7 of the Clayton Act – 15 U.S.C. § 18)

11           149.    Answering Paragraph “148” of the Plaintiff’s Complaint, the Defendants hereby

12   reallege and incorporate by reference as though fully set forth herein, the responses contained in

13   the paragraphs above.

14           150.    Answering Paragraph “149” of the Plaintiff’s Complaint, the allegations in such

15   paragraph are legal conclusions to which no response is required. To the extent any response is

16   required, the Defendants deny the allegations contained in said paragraph.

17           151.    Answering Paragraph “150” of the Plaintiff’s Complaint, the Defendants deny the

18   allegations contained in said paragraph.

19           152.    Answering Paragraph “151” of the Plaintiff’s Complaint, the Defendants deny the

20   allegations contained in said paragraph.

21           153.    Answering Paragraph “152” of the Plaintiff’s Complaint, the allegations in such

22   paragraph are legal conclusions to which no response is required. To the extent any response is

23   required, the Defendants deny the allegations in said paragraph. The Defendants deny that

24   Plaintiff is entitled to any of the relief it seeks.

25                                      FIFTH CLAIM FOR RELIEF

26                    (Violation of Nevada Unfair Trade Practices Act – NRS 598A)

27           154.    Answering Paragraph “153” of the Plaintiff’s Complaint, the Defendants hereby

28   reallege and incorporate by reference as though fully set forth herein, the responses contained in
                            DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                            20
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 23 of 64



 1   the paragraphs above.

 2            155.   Answering Paragraph “154” of the Plaintiff’s Complaint, the allegations in such

 3   paragraph are legal conclusions to which no response is required. To the extent any response is

 4   required, the Defendants deny the allegations contained in said paragraph.

 5            156.   Answering Paragraph “155” of the Plaintiff’s Complaint, the Defendants deny the

 6   allegations contained in said paragraph.

 7            157.   Answering Paragraph “156” of the Plaintiff’s Complaint, the Defendants deny the

 8   allegations contained in said paragraph.

 9            158.   Answering Paragraph “157” of the Plaintiff’s Complaint, the Defendants deny the

10   allegations contained in said paragraph.

11                                     JURY TRIAL DEMANDED

12            159.   Answering Paragraph “158” of the Plaintiff’s Complaint, said paragraph contains

13   the Plaintiff’s demand for a jury trial on its claims for relief and requires no response. To the

14   extent the Plaintiff’s jury trial demand requires a response, the Defendants deny that the Plaintiff

15   has stated any viable claim for relief that may be heard and considered by a jury.

16                                       PRAYER FOR RELIEF

17            160.   Answering the provisions of the Plaintiff’s Complaint designated as its “Prayer for

18   Relief”, the statements contained therein constitute descriptions of the remedies sought by the

19   Plaintiff and require no response. To the extent the Plaintiff’s Prayer for Relief requires a

20   response, the Defendants deny that the Plaintiff is entitled to any of the relief it seeks from the

21   Court.

22                                              *     *       *

23            Defendants deny any allegation not specifically admitted.

24            Defendants deny all argument and any allegation made in the headings of LV Sun’s

25   complaint.

26   ///

27

28   ///
                           DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                     21
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 24 of 64



 1                                    AFFIRMATIVE DEFENSES

 2                                 FIRST AFFIRMATIVE DEFENSE

 3          Plaintiff fails to state a claim upon which relief can be granted.

 4                               SECOND AFFIRMATIVE DEFENSE

 5          Plaintiff’s claims fail because the 2005 JOA is an unenforceable agreement due to it never

 6   being expressly approved in writing by the Attorney General of the United States and because the

 7   requested relief is barred by 15 U.S.C. 43, et seq.

 8                                THIRD AFFIRMATIVE DEFENSE

 9          Plaintiff’s claims are barred because they are a sham and violate the Sherman Act.

10                               FOURTH AFFIRMATIVE DEFENSE

11          LVRJ’s performance under the 2005 JOA is excused by Plaintiff’s prior material breaches

12   of the 2005 JOA.

13                                 FIFTH AFFIRMATIVE DEFENSE

14          LVRJ’s performance under the 2005 JOA is excused by the lack and/or failure of

15   consideration.

16                                 SIXTH AFFIRMATIVE DEFENSE

17          LVRJ’s performance under the 2005 JOA is excused by force majeure.

18                              SEVENTH AFFIRMATIVE DEFENSE

19          Plaintiff’s claims are barred by res judicata, collateral estoppel, claim prelusion and/or

20   issue preclusion.

21                               EIGHTH AFFIRMATIVE DEFENSE

22          Plaintiff’s claims are barred, in whole or in part, by the doctrine of accord and satisfaction.

23                                NINTH AFFIRMATIVE DEFENSE

24          Plaintiff’s claims are barred, in whole or in part, by the doctrine of waiver.

25                                TENTH AFFIRMATIVE DEFENSE

26          Plaintiff’s claims are barred, in whole or in part, by the doctrine of estoppel.

27                             ELEVENTH AFFIRMATIVE DEFENSE

28          Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches.
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                      22
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 25 of 64



 1                               TWELTH AFFIRMATIVE DEFENSE

 2          Plaintiff’s claims are barred, in whole or in part, by the doctrine of setoff.

 3                            THIRTEENTH AFFIRMATIVE DEFENSE

 4          Plaintiff’s claims are barred, in whole or in part, by a failure of a condition.

 5                           FOURTEENTH AFFIRMATIVE DEFENSE

 6          The Defendants’ obligations were excused by Plaintiff’s conduct.

 7                             FIFTEENTH AFFIRMATIVE DEFENSE

 8          Plaintiff’s claims fail for the want of any controversy as Plaintiff already settled its claims

 9   with LVRJ and/or its predecessors.

10                             SIXTEENTH AFFIRMATIVE DEFENSE

11          Plaintiff’s claims are barred by the applicable statute of limitations.

12                           SEVENTEENTH AFFIRMATIVE DEFENSE

13          The Complaint is barred, in whole or in part, by the doctrines of acquiescence, unclean

14   hands, unjust enrichment and/or ratification, as well as other applicable equitable doctrines.

15                            EIGHTEENTH AFFIRMATIVE DEFENSE

16          Plaintiff’s claims are barred, in whole or part, by payment.

17                            NINETEENTH AFFIRMATIVE DEFENSE

18          Plaintiff’s claims are barred, in whole or part, by mistake.

19                            TWENTIETH AFFIRMATIVE DEFENSE

20          Plaintiff’s claims are barred, in whole or part, by ratification.

21                          TWENTY-FIRST AFFIRMATIVE DEFENSE

22          Plaintiff’s claims for punitive damages are barred because none of the alleged acts or

23   omissions was or is malicious, willful, wanton, reckless, or grossly negligent.

24                         TWENTY-SECOND AFFIRMATIVE DEFENSE

25          Any alleged damages allegedly incurred by Plaintiff are the result of acts and omissions

26   of persons other than Defendants and therefore any alleged acts or omissions of the Defendants

27   did not proximately cause Plaintiff’s alleged damages.

28
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                      23
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 26 of 64



 1                             TWENTY-THIRD AFFIRMATIVE DEFENSE

 2          Plaintiff failed to mitigate its alleged damages.

 3                         TWENTY-FOURTH AFFIRMATIVE DEFENSE

 4          Defendants’ performance is excused by the doctrines of commercial frustration and/or

 5   frustration of purpose.

 6                             TWENTY-FIFTH AFFIRMATIVE DEFENSE

 7          Defendants’ performance is excused under section 8.2 of the parties’ agreement because

 8   of events substantially beyond their control.

 9                             TWENTY-SIXTH AFFIRMATIVE DEFENSE

10          Pursuant to Federal Rule of Civil Procedure 11, at the time of the filing of this Answer,

11   all possible affirmative defenses may not have been alleged inasmuch as sufficient facts and other

12   relevant information may not have been available after reasonable inquiry, and therefore the

13   Defendants reserve their right to amend this Answer to allege additional affirmative defenses if

14   subsequent investigation warrants the same.

15   ///

16

17

18

19   ///

20

21

22

23   ///

24

25

26

27   ///

28
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                     24
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 27 of 64



 1                                    PRAYER FOR RELIEF

 2         WHEREFORE, the Defendants pray for relief as follows:

 3         1.     Dismissal of Plaintiff’s Complaint with prejudice;

 4         2.     An award of reasonable attorney’s fees and costs to the Defendants for their

 5                defense of this matter; and

 6         3.     For such other relief as the Court deems just and proper.

 7         Dated: January 4, 2021

 8                                                  KEMP JONES, LLP

 9                                                  /s/ Michael Gayan
10                                                  J. RANDALL JONES, ESQ., SBN 1927
                                                    MICHAEL J. GAYAN, ESQ., SBN 11135
11                                                  MONA KAVEH, ESQ., SBN 11825
                                                    3800 Howard Hughes Parkway, 17th Floor
12                                                  Las Vegas, Nevada 89169
13
                                                    RICHARD L. STONE, ESQ. (pro hac vice)
14                                                  DAVID R. SINGER, ESQ. (pro hac vice)
                                                    AMY M. GALLEGOS, ESQ. (pro hac vice)
15                                                  JENNER & BLOCK LLP
                                                    633 West 5th Street, Suite 3600
16                                                  Los Angeles, California 90071
17
                                                    Attorneys for Defendants and
18                                                  Counterclaimant

19

20

21   ///

22

23

24   ///

25

26

27   ///

28
                        DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                  25
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 28 of 64



 1                LAS VEGAS REVIEW-JOURNAL, INC.’S COUNTERCLAIMS

 2          Defendant and Counterclaimant Las Vegas Review-Journal, Inc. (“LVRJ”), on personal

 3   knowledge as to its own acts, and on information and belief as to all other facts, alleges the

 4   following Counterclaims against Plaintiff and Counterclaim Defendants Las Vegas Sun, Inc.

 5   (“LV Sun”), Brian Greenspun, both as an individual and as LV Sun’s alter ego, and Greenspun

 6   Media Group, LLC (“GMG”) as LV Sun’s alter ego.

 7                                   NATURE OF THE ACTION

 8          1.      When the Las Vegas Review-Journal’s (“Review-Journal”) current owners

 9   purchased the newspaper and succeeded to the joint operating arrangement (“JOA”) between the

10   Review-Journal and the Las Vegas Sun, LV Sun’s and GMG’s owner, multimillionaire media

11   magnate Brian Greenspun, almost immediately began pestering the new owners to buy him out

12   of the JOA for tens of millions of dollars. The new owners rejected Mr. Greenspun’s exorbitant

13   demand. Mr. Greenspun then offered to accept less cash for a buyout, but demanded that the

14   LVRJ and Mr. Greenspun’s company, GMG, agree to divide the Clark County printed media

15   market between them. The LVRJ rejected Mr. Greenspun’s proposal and refused to collaborate

16   with his illegal market-allocation scheme. Frustrated and angry, Mr. Greenspun launched a

17   barrage of anti-competitive conduct against the LVRJ—including deliberately degrading the Sun,

18   sabotaging the joint operation, coercing the LVRJ to continue to financially support LV Sun

19   pursuant to a JOA the Counterclaim Defendants know is unenforceable, and filing a sham antitrust

20   lawsuit based on the unenforceable JOA.

21          2.      Mr. Greenspun likes to portray himself as a man of the people speaking “truth to

22   power.” In truth, Mr. Greenspun abuses his power and wealth to advance his own agenda—

23   including the litany of anti-competitive and predatory conduct described in detail below. Indeed,

24   Mr. Greenspun was born into the kind of wealth most Americans can only dream about. A few

25   years ago, he sold a Malibu mansion for $25 million; he recently completed the sale of a cannabis

26   business he partly owned for nearly a third of a billion dollars; and the Greenspun family’s land

27   holdings in Nevada are legendary. Mr. Greenspun inherited the Sun—the newspaper his father

28   built—and proceeded to waste millions upon millions of dollars through mismanagement, to the
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                    26
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 29 of 64



 1   point where his brother and his two sisters attempted to end LV Sun’s JOA with the LVRJ to take

 2   the paper out of his hands. In response, Mr. Greenspun filed a lawsuit, claiming that his siblings

 3   were engaged in an antitrust conspiracy against him.

 4          3.      After that case ended, Mr. Greenspun assumed full control over the Sun. Now, he

 5   uses the paper as his personal mouthpiece, advocating for his businesses and attempting to bolster

 6   his political allies and quash negative coverage about them. Mr. Greenspun’s track record of

 7   quashing negative coverage of his friends and promoting his political allies is no secret. Jon

 8   Ralston—one of the most prominent political writers in Nevada—famously resigned from the

 9   Sun after Mr. Greenspun killed a column Mr. Ralston wrote that was critical of then-Senator Harry

10   Reid (an ally of Mr. Greenspun’s and the father of Mr. Greenspun’s long-time lawyer).

11          4.      Mr. Greenspun hates the Review-Journal. He considers it his “lifelong nemesis”

12   because it offers an editorial viewpoint that competes with his own, a circumstance that existed

13   well before the Review-Journal was acquired by the Adelson family through News+Media

14   Capital Group LLC (“News+Media”). Greenspun also resents the fact that LV Sun cannot

15   financially support itself and, in 1989, had to enter a JOA in which the Review-Journal props up

16   the Sun in order for the Sun to remain in existence. The JOA has been a huge success for LV Sun.

17   In particular, the new JOA entered in 2005, which replaced the 1989 JOA and which converted

18   the Sun’s daily edition to a Sun-branded insert in the Review-Journal, increased the Sun’s

19   circulation by 700 percent. Additionally, the 2005 JOA required the LVRJ to shoulder all of LV

20   Sun’s non-editorial costs, meaning that LV Sun contributes no money at all to selling advertising,

21   or to producing or distributing the joint media product. Instead, it free-rides on the LVRJ for

22   circulation and all of LV Sun’s business expenses. Even though the JOA has given him a huge

23   and virtually free platform to advocate for his political views and business interests, Mr.

24   Greenspun has never been able to see past his hatred of the Review-Journal. At no point has he

25   ever been satisfied with the Review-Journal’s actions as a JOA partner (regardless of who owned

26   it) or with the amount of money he has made under the JOA.

27          5.      Shortly after the Adelson family purchased the Review-Journal through

28   News+Media, Mr. Greenspun began agitating to be bought out of the JOA, trying to persuade the
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                    27
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 30 of 64



 1   LVRJ to collaborate with him in his plans to monopolize other segments of the market for printed

 2   media in Clark County. He tried to secure the LVRJ’s agreement to an illegal market allocation

 3   proposal and then, later, an illegal no-poach-of-employees agreement. When the LVRJ refused to

 4   participate in Mr. Greenspun’s anti-competitive proposals, he demanded more and more money

 5   to end the JOA and insinuated that the LVRJ would be sorry if it did not buy him out—warning,

 6   ominously, that it would take “$20 million to make me go away.”

 7          6.      The LVRJ did not pay, and Mr. Greenspun turned his anti-competitive attacks

 8   against his JOA partner. He started working to sabotage the joint media product and divert readers

 9   to his separate website, LasVegasSun.com, which is outside of the JOA. He did this by stuffing

10   the printed Sun insert with recycled wire-service stories and syndicated content, while hoarding

11   breaking local news stories and running them only on his separate website. Then, he ran

12   advertisements in the newspaper telling readers that all of LV Sun’s best content was on the Sun

13   website. In an astonishing act of betrayal, Mr. Greenspun went so far as to publish a “Note to

14   Readers,” urging people not to buy the Review-Journal/Sun joint newspaper, but to subscribe to

15   the Sun’s website instead. Because the JOA requires the LVRJ to bear all of the business costs of

16   both the Sun and the Review-Journal, the LVRJ was effectively forced to pay to publish and

17   distribute these messages from Mr. Greenspun that were designed to drive customers away from

18   the joint media product.

19          7.      LV Sun’s actions to sabotage the joint media product breached the 2005 JOA.

20   However, when the LVRJ tried to exercise its right to terminate the 2005 JOA due to LV Sun’s

21   material breaches—which the 2005 JOA expressly allows—LV Sun filed a sham antitrust lawsuit.

22   In that suit, LV Sun contended that it would violate antitrust law to terminate a JOA that was

23   authorized under the Newspaper Preservation Act (“NPA”). It would not. Moreover, the NPA

24   expressly states that a newspaper JOA entered after 1970 is unlawful and unenforceable if it is

25   not approved in writing by the DOJ. See 15 U.S.C. § 1803(b). The 2005 JOA was never approved

26   in writing by the DOJ, a fact LV Sun knew when it filed its lawsuit but which it concealed from

27   the Court. LV Sun’s antitrust lawsuit is a complete sham, designed to coerce the LVRJ to continue

28   bankrolling LV Sun even as LV Sun actively works against the interests of the joint newspaper
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                    28
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 31 of 64



 1   and tries to punish the LVRJ for publishing an editorial viewpoint and business viewpoints that

 2   Mr. Greenspun does not like.

 3          8.      LV Sun’s predatory conduct violates the Sherman Act and other laws. It has

 4   harmed competition for the sale of newspapers in Clark County and threatened the viability of the

 5   print Review-Journal in the relevant market alleged by the Sun in its complaint. Accordingly, the

 6   LVRJ has been forced to file these counterclaims and seek remedies for LV Sun’s illegal conduct

 7   including, among other things, treble damages and a judicial declaration that the 2005 JOA is not

 8   enforceable and/or that the LVRJ is entitled to terminate the 2005 JOA due to LV Sun’s material

 9   breaches.

10                             PARTIES, JURISDICTION, AND VENUE

11          9.      Counterclaimant LVRJ is a Delaware corporation with its principal place of

12   business in Las Vegas, Nevada. It is the owner and publisher of the print and online Review-

13   Journal newspaper, which primarily serves the metropolitan Las Vegas area.

14          10.     Counterclaim Defendant LV Sun is a Nevada corporation with its principal place

15   of business in Henderson, Nevada. It is the owner and publisher of the Sun print and online

16   newspaper, which also serves metropolitan Las Vegas.

17          11.     Counterclaim Defendant GMG is a Nevada limited liability corporation with its

18   principal place of business in Henderson, Nevada. It is the corporate parent of LV Sun.

19          12.     Counterclaim Defendant Brian Greenspun is the CEO, Editor, and Publisher of the

20   Las Vegas Sun, and the ultimate owner of GMG. He resides in Henderson, Nevada.

21          13.     This Court has subject-matter jurisdiction over the LVRJ’s federal antitrust claims

22   pursuant to 28 U.S.C. § 1331. It has supplemental jurisdiction over the LVRJ’s state-law claims

23   pursuant to 28 U.S.C. § 1367. Finally, it has jurisdiction over the LVRJ’s declaratory relief claims

24   under 28 U.S.C. § 2201, et seq.

25          14.     This Court has personal jurisdiction over LV Sun because it submitted to this

26   Court’s jurisdiction by filing its complaint. Moreover, each of the Counterclaim Defendants

27   reside or maintain offices in, transact business in, and own substantial assets in this District.

28
                           DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                      29
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 32 of 64



 1          15.     Venue is proper in this District because LV Sun filed its complaint in this Court,

 2   and because LV Sun, GMG and Mr. Greenspun reside in this District.

 3          16.     LV Sun pays for wire-service content from around the country, and it is carried as

 4   part of the joint Review-Journal/Sun newspaper, which depends on the purchase of materials

 5   transacted in interstate commerce. Thus, Counterclaim Defendants’ violations of antitrust laws

 6   involve and affect interstate commerce.

 7                                   ALTER EGO ALLEGATIONS

 8          A.      GMG is LV Sun’s alter ego.

 9          17.     LV Sun is GMG’s wholly owned subsidiary. Both entities are ultimately owned

10   and controlled by Mr. Greenspun, who has publicly stated that he operates his various media

11   enterprises collectively. Mr. Greenspun has acknowledged that both LV Sun’s and GMG’s

12   employees are ultimately his own.

13          18.     GMG owns, directly or through subsidiaries, LV Sun, media websites—including

14   LasVegasSun.com—and weekly magazines. GMG also employs LV Sun’s personnel and highest

15   level executives.

16          19.     Mr. Greenspun commingles the finances of the various media entities under

17   GMG’s umbrella. GMG also improperly allocates expenses to the printed Sun instead of Sun

18   website to inflate the profitability of the website and to make the Sun paper appear less profitable.

19          20.     Adhering to the fiction that GMG and LV Sun are separate entities would sanction

20   fraud and promote injustice because GMG is the pertinent actor for much of the misconduct

21   alleged in these claims.

22          B.      Mr. Greenspun is LV Sun’s alter ego.

23          21.     Mr. Greenspun owns GMG, including LV Sun, GMG’s wholly owned subsidiary.

24   The Sun is a puppet and mouthpiece for Mr. Greenspun. He uses the Sun to promote his personal

25   political agenda and business interests. For example, before selling the cannabis business

26   described above, Mr. Greenspun used the Sun to advocate for the liberalization of Nevada’s

27   marijuana laws.

28
                           DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                      30
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 33 of 64



 1          22.     Mr. Greenspun likes to say that the Review-Journal is Mr. Adelson’s mouthpiece.

 2   This is classic projection. Mr. Greenspun is the one who openly uses the Sun as his editorial

 3   megaphone. Mr. Greenspun is the owner, Publisher, and Editor of the Sun. He exercises absolute,

 4   unfettered control of the paper, including both its editorial and business functions. Mr. Greenspun

 5   controls every corporate decision, directs LV Sun’s revenues, and profits, and dictates its editorial

 6   positions. In short, the Sun’s voice is Mr. Greenspun’s voice. They are one and the same. Mr.

 7   Greenspun is proud of this—he publishes a weekly editorial column, and, as the self-appointed

 8   Editor of the Sun, he clearly controls the newspaper’s editorial page.

 9          23.     Adhering to the fiction that Mr. Greenspun and LV Sun are separate entities would

10   sanction fraud and promote injustice, because he is the pertinent actor for much of the misconduct

11   alleged in these claims.

12          24.     In accordance with this Court’s November 30, 2020 order holding that allegations

13   that a newspaper’s owner exercises significant influence over the newspaper’s “policies, business,

14   and editorial content” satisfy the standard to allege that the owner is the newspaper’s alter ego,

15   the LVRJ alleges that Mr. Greenspun exercises significant influence over the Sun’s “policies,

16   business, and editorial content,” and is therefore its alter ego. See ECF No. 243 at 16–17.

17                                     GENERAL ALLEGATIONS

18          A.      The LVRJ and the Adelson family.

19          25.     The LVRJ publishes the Las Vegas Review-Journal newspaper, the longest

20   running daily newspaper in Las Vegas. The LVRJ’s roots date back to 1909 (it was originally

21   called the Clark County Review). The LVRJ has had various owners since its inception. From the

22   1960s until the early 1990s, the LVRJ was owned by Arkansas billionaire and media mogul

23   Donald W. Reynolds and his Donrey Media Group. Mr. Reynolds died in 1993, and his longtime

24   friend Jack Stephens bought the company, renamed it Stephens Media, and moved the company’s

25   headquarters to Las Vegas. In March 2015, New Media Investment Group (the parent of

26   GateHouse Media) bought Stephens Media’s newspaper assets (including eight daily newspapers

27   in seven states and more than 65 weekly and niche publications), including the LVRJ.

28
                           DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                      31
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 34 of 64



 1           26.     Sheldon Adelson and members of his family are long-time residents of Las Vegas.

 2   They operate multiple local businesses and philanthropic endeavors.

 3           27.     As residents, stakeholders, and leaders of the Las Vegas community, the Adelsons

 4   were passionate about having a world-class metropolitan daily newspaper in their hometown. The

 5   Adelsons felt that the quality of local news was being threatened by newspaper owners failing to

 6   invest in their papers.

 7           28.     In December 2015, News+Media purchased the LVRJ. The Adelsons have a

 8   controlling interest in News+Media Capital Group LLC. Under this new ownership, the LVRJ

 9   has increased the benefits of its employees, invested in and expanded the editorial staff, hired a

10   new investigative journalism team, and opened a Washington, D.C. bureau. Since 2015, the LVRJ

11   has received substantial praise and awards for its quality journalism, local news, and investigative

12   journalism—more than any other newspaper in the state of Nevada.

13
             B.      The Las Vegas Sun has been a chronically failing newspaper and was saved
14                   from extinction by the LVRJ with a 1989 Joint Operating Arrangement.

15           29.     The Las Vegas Sun was founded in 1950 by Hank Greenspun, a prominent real-
16   estate developer who acquired most of the western portion of Henderson, Nevada for a
17   development that eventually became Green Valley. Despite all of his wealth and influence in Las
18   Vegas, Hank Greenspun could not make the Sun succeed. Even though the Sun was a financial
19   failure from its inception, it served an important function for Hank Greenspun, as he used the Sun
20   to promote his political and other business and financial interests. Hank Greenspun’s son, Brian
21   Greenspun, has testified that during the time of Hank Greenspun’s ownership, “[t]he Las Vegas
22   Sun was barely profitable and in many years lost significant money.” He said the Sun “probably
23   never made much money or any money to be precise.” By the late 1980s, LV Sun was on the
24   verge of collapse.
25           30.     On June 12, 1989, six weeks before Hank Greenspun’s death, LV Sun entered into
26   a Joint Operating Arrangement with Donrey of Nevada, Inc., then the owner of the Review-
27   Journal (the “1989 JOA”) pursuant to the NPA. The NPA allows financially troubled newspapers
28   to partner with their competitors to help prevent communities with struggling papers from losing
                           DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                     32
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 35 of 64



 1   editorial diversity. The 1989 JOA was approved in writing by the Department of Justice, which

 2   the NPA requires, and as part of that process, LV Sun was required to certify to the Department

 3   of Justice that it was a “failing newspaper.”

 4          31.     Under the 1989 JOA, LV Sun and the LVRJ continued to produce and distribute

 5   separate newspapers, delivered to separate subscribers, but both newspapers used the LVRJ’s

 6   plant and equipment, and the LVRJ handled the advertising and circulation functions for the

 7   separately-distributed newspapers. Entering into the 1989 JOA with the LVRJ literally saved LV

 8   Sun from extinction. As a result of the JOA, LV Sun claims it became profitable.

 9
            C.      In 2005, LV Sun and the LVRJ’s prior owner terminated the 1989 JOA and
10                  replaced it with an entirely new JOA.

11          32.     LV Sun had ongoing disputes with the LVRJ’s longtime owner, Stephens Media,
12   concerning the 1989 JOA. Due to those issues, LV Sun and Stephens Media decided to
13   fundamentally alter their relationship. In 2005, LV Sun and Stephens Media executed a new Joint
14   Operating Arrangement (the “2005 JOA”). Though titled as an “Amended and Restated
15   Agreement,” the new 2005 JOA expressly terminated the 1989 JOA and completely replaced it.
16   Under the new 2005 JOA, the Sun and the Review-Journal ceased being sold and distributed as
17   two separate newspapers; the parties combined the two newspapers into a single media product
18   whereby the Sun would be included as a separate newspaper inside the Review-Journal newspaper
19   (i.e., an insert). Because the Sun would be distributed to the Review-Journal’s subscribers under
20   the 2005 JOA, the 2005 JOA instantly gave the Sun a 700 percent circulation increase, making it
21   the largest circulated newspaper in Nevada, co-extensive with the Review-Journal’s readership.
22
            D.      The 2005 JOA requires the parties to cooperate and support the joint printed
23                  Review-Journal/Sun paper.

24          33.     The 2005 JOA was intended to benefit both parties, not just LV Sun. Section 5.3

25   requires that both parties “take all corporate action necessary to carry out and effectuate the

26   intent, purposes and provisions of [the 2005 JOA],” and to “cooperate with the other party in

27   every reasonable way that will promote successful and lawful operation under [the 2005 JOA]

28   for both parties.” 2005 JOA § 5.3 (emphasis added).
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                     33
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 36 of 64



 1          34.     The 2005 JOA also seeks to prevent LV Sun from publishing stale news in the

 2   printed Sun and restricts LV Sun from publishing its printed stories on LV Sun’s website much

 3   before they appear in print. LV Sun routinely violates its obligations under that provision, running

 4   articles in the printed Sun that appeared days earlier on LasVegasSun.com.

 5          35.     LV Sun’s practice of routinely running days-old stories in the printed Sun is yet

 6   another example of its derogation of its contractual agreement to cooperate in the production of a

 7   high-quality printed newspaper.

 8          36.     The 2005 JOA’s provisions requiring LV Sun to support the joint printed product

 9   in every reasonable way, and restricting LV Sun from contributing stale news stories, are

10   necessary obligations in order for the LVRJ to benefit from the contract (i.e., having a quality Sun

11   printed insert with fresh news stories that attract readers to the joint printed product). These

12   provisions prevent LV Sun from “free-riding” on the back of the LVRJ’s investment in the printed

13   newspaper.

14          37.     Together, Sections 5.2 and 5.3 of the 2005 JOA ensured that LV Sun and the LVRJ

15   would cooperate, rather than compete, for the sale of newspapers in Clark County.

16
            E.      The 2005 JOA provides LV Sun with editorial discretion but also limits that
17                  discretion with a quality standard.

18          38.     Under Section 5.2 of the 2005 JOA, the parties agreed that LV Sun would have

19   editorial discretion over the Sun printed insert, but they expressly limited that discretion by

20   requiring that each newspaper “preserve high standards of newspaper quality . . . consistent with

21   United States metropolitan daily newspapers.” (emphasis added).

22          39.     When Stephens Media negotiated the 2005 JOA on behalf of the LVRJ, it included

23   Section 5.2 to prevent LV Sun from transforming the Sun insert into something other than a high-

24   quality metropolitan daily newspaper.

25          F.      The parties agreed that the 2005 JOA can be terminated for breach.

26          40.     The 2005 JOA is governed by Nevada law. Under Nevada law, every contract can
27   be terminated for material breach. On top of that, Sections 9.1.2 and 10.10 of the 2005 JOA
28
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                     34
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 37 of 64



 1   expressly state that it can be terminated if a party defaults in the performance of a material

 2   obligation.

 3           G.      The 2005 JOA was not approved in writing by the Department of Justice.

 4           41.     Under the NPA, any joint operating arrangement entered into after 1970 is
 5   unlawful and unenforceable unless it is approved in writing by the Attorney General of the United
 6   States. 15 U.S.C. § 1803(b).
 7           42.     Although LV Sun and the prior owners of the LVRJ notified the Department of
 8   Justice (“DOJ”) about the 2005 JOA and titled it as a mere “amendment” to the previously
 9   approved 1989 JOA, the DOJ took a different view. In September 2005, the DOJ repeatedly
10   characterized the 2005 JOA as the new JOA and indicated that it would require written approval
11   from DOJ to fall within the ambit of the NPA.
12           43.     LV Sun concealed DOJ’s September 2005 communication when it filed its sham
13   antitrust lawsuit in this Court.
14           44.     After conducting a nearly three-year investigation into the 2005 JOA, the DOJ
15   expressly declined to approve the 2005 JOA in writing.
16           45.     LV Sun concealed the DOJ’s non-approval of the 2005 JOA when it filed its sham
17   antitrust lawsuit.
18
             H.      Mr. Greenspun’s and LV Sun’s long history of accusing competitors and
19                   partners of antitrust violations and other unfair business practices.

20           46.     The Adelsons did not mastermind a scheme to put LV Sun out of business. They
21   are just the latest victim of Mr. Greenspun’s attacks, blame-shifting, and scapegoating. For nearly
22   40 years, Mr. Greenspun has been accusing those around of him of conspiring to push him out of
23   the market, rather than accepting his responsibility for the complete failure of LV Sun’s financial
24   viability, regardless of the efforts of others to try to rescue it. Mr. Greenspun is not shy about
25   hurling accusations of antitrust violations against anyone who disagrees with, or dares compete
26   against, him.
27           47.     Mr. Greenspun has a history of fighting with his competitors and business partners.
28
                           DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                     35
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 38 of 64



 1          48.     When Donrey owned the LVRJ in the 1980s, Mr. Greenspun accused them of

 2   being anti-competitive.

 3          49.     When Donrey entered a JOA with LV Sun, Mr. Greenspun had disputes with

 4   Donrey over JOA accounting.

 5          50.     When Stephens Media took over the LVRJ, Mr. Greenspun accused them of

 6   cheating. LV Sun sued Stephens Media three separate times.

 7          51.     On information and belief, in 2013, when LV Sun was jointly owned by Mr.

 8   Greenspun and his siblings (Danny Greenspun, Susan Greenspun Fine, and Jane Greenspun

 9   Gale), all of the siblings except for Brian voted to dissolve the JOA with Stephens Media (then

10   owner of the Review-Journal).

11          52.     After not getting his way, Greenspun filed an antitrust lawsuit against Stephens

12   Media and accused his siblings of illegally conspiring with Stephens Media to restrain trade in

13   the market for the sale of newspapers. See Greenspun v. Stephens Media LLC, No. 2:13-cv-01494-

14   JCM-PAL, ECF No. 34 (D. Nev. Sept. 13, 2013). Mr. Greenspun sought a preliminary injunction,

15   which was denied, and the case subsequently settled, resulting in Mr. Greenspun receiving the

16   full control of the Sun that he so coveted.

17          53.     After Mr. Greenspun assumed complete control of LV Sun, he hired Elizabeth

18   Cain as an outside consultant and accountant. Ms. Cain, a non-lawyer, “analyzed” the 2005 JOA

19   and came up with a novel interpretation of the contract: that the LVRJ is prohibited from

20   deducting its editorial costs from the EBIDTA calculation that is used to determine LV Sun’s

21   JOA profit payment.

22          54.     Even though LV Sun had accepted and agreed with the current accounting method

23   for nearly a decade, Mr. Greenspun seized on Ms. Cain’s “analysis” and again used litigation to

24   bully the LVRJ’s owners into yet another settlement. In 2015, LV Sun sued DR Partners in the

25   Eighth Judicial District Court for allegedly improperly accounting under the JOA. Las Vegas Sun

26   Inc. v. DR Partners, No. A-15-715008-B. That matter settled in 2016, more than a year after

27   Stephens Media had sold the LVRJ to GateHouse Media LLC (“GateHouse”).

28
                           DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                   36
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 39 of 64



 1          55.     GateHouse was not exempt from Mr. Greenspun’s crusade either—he accused

 2   GateHouse of wrongdoing and mismanaging the 2005 JOA.

 3

 4          I.      After News+Media bought the LVRJ, Mr. Greenspun repeatedly sought to
                    end the JOA in exchange for a lucrative payout, and tried to replace the
 5                  printed Sun with a self-serving personal column dedicated to his views.

 6          56.     From the moment the News+Media bought the LVRJ from GateHouse, Mr.
 7   Greenspun saw an opportunity to cash out and expressed an intense interest in the LVRJ buying
 8   him out of the 2005 JOA.
 9          57.     Within the first few months, Mr. Greenspun came to visit Mr. Adelson and his
10   son-in-law, Patrick Dumont, at their office in Las Vegas and expressed his interest in being
11   “bought out” for $20 million. The Adelsons balked at Mr. Greenspun’s totally unreasonable
12   proposal.
13          58.     In the ensuing months, Mr. Greenspun continued to regularly visited with
14   Mr. Dumont and repeatedly conveyed his desire to be bought out and the possibility of ending the
15   JOA. At one point, Mr. Greenspun simply told Mr. Dumont “I don’t want to do this anymore.”
16          59.     Each time Mr. Greenspun spoke about ending the JOA, he also conveyed how such
17   a deal would make the Adelsons’ lives easier, or comments to that effect. He said things like “$20
18   million to make me go away.” The strong implication was always that the failure to do a deal
19   would result in Mr. Greenspun making the Adelsons’ lives more difficult through the JOA. This
20   included LV Sun’s insistence on a brand new accounting scheme under the JOA, using a novel
21   reading of the contract that differed from how the LVRJ’s prior owners had accounted to LV Sun
22   since the 2005 JOA was executed.
23          60.     Throughout these discussions, Mr. Greenspun concealed the fact that the JOA was
24   never actually approved by the DOJ, attempting to leverage millions of dollars out of the LVRJ
25   by intimating that he would enforce an agreement he knew to be unlawful.
26          61.     Eventually, Mr. Greenspun indicated he would accept less money. In March 2017,
27   following conversations and negotiations between Messrs. Greenspun and Dumont, Mr.
28   Greenspun’s proposed buyout was reduced to a Term Sheet. The Term Sheet contemplated
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                    37
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 40 of 64



 1   discontinuing the printed Sun insert and replacing it with “one editorial column” carried within

 2   the Review-Journal, and a payment of around $2.4 million to LV Sun.

 3          62.     On April 11, 2017, about a week after the LVRJ redesigned its format, Mr.

 4   Greenspun objected to the “Sun Box” masthead on the front page, even though it was larger and

 5   more prominent than the old Sun masthead, and used that manufactured dispute and the veiled

 6   threat of more litigation as leverage in his negotiations with Mr. Dumont. Mr. Greenspun told Mr.

 7   Dumont that “[t]his thing is going to build up again—fighting over how you want to run your

 8   business—unless we can figure out a way to get out of each other’s way so we can serve this

 9   community as we see fit.”

10          63.     Mr. Greenspun met in person with Mr. Dumont to discuss ending the JOA, but no

11   agreement was reached. The next day, Mr. Greenspun continued to push for a deal, asking Mr.

12   Dumont “to take one more shot to get something done.”

13          64.     Then, after a meeting on May 9, 2017, Mr. Greenspun emailed Mr. Dumont and

14   proposed additional buyout terms. Specifically, Mr. Greenspun asked for a $5 million payment

15   and proposed replacing the Sun entirely with a single weekly column in the Review-Journal

16   written by Mr. Greenspun. In other words, Mr. Greenspun wanted to end the 2005 JOA and

17   terminate the printed Sun in exchange for $5 million and his own column in the Review-Journal.

18          65.     Mr. Greenspun never expressed any real concern about the printed Sun or its

19   editorial voice ceasing to exist, in sharp contrast to assertions used in pleadings to this Court in

20   an effort to support LV Sun’s sham litigation. To the contrary, Mr. Greenspun was eager to be

21   bought out, repeatedly attempting to push the deal forward.

22          66.     Moreover, far from being the victim of a supposed scheme to put the printed Sun

23   out of business, Mr. Greenspun actually proposed that the parties allocate the printed media

24   market between them, writing that “I will agree to stay out of daily newspapers in Clark County

25   and you agree to stay out of those weekly news and entertainment magazines that I am currently

26   in, with exceptions of products you already produce beyond the daily RJ.”

27          67.     Messrs. Greenspun and Dumont continued to discuss ending the JOA and the

28   printed Sun through May 2017. At no point did Mr. Greenspun show any concern for the supposed
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                     38
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 41 of 64



 1   monopolization of the sale of newspapers in Clark County. Indeed, the parties were set to begin

 2   drafting papers to end the 2005 JOA.

 3          68.     At that stage, Mr. Greenspun’s interests were clearly not in line with the corporate

 4   interests of LV Sun.

 5          69.     Mr. Greenspun’s willingness to give up the Sun newspaper was conditioned on

 6   plan that he referred to as “my weekly column” that would be published on Sundays in the Review-

 7   Journal or “as often as I choose to write it.”

 8          70.     Mr. Greenspun was not even committing to write a column every Sunday. He told

 9   Mr. Dumont “[t]he space will be mine to use as I choose and after me, my wife’s or daughter’s

10   or a person who I choose who will carry on in a quality manner.”

11          71.     Far from being pressured into ending the JOA and the printed Sun, Mr. Greenspun

12   was eager to move forward. Mr. Greenspun’s buyout negotiations with Mr. Dumont continued

13   into the summer of 2017.

14          72.     The LVRJ had increased its offer to $4.3 million, but it refused to agree to the

15   various anti-competitive market-allocation provisions that Mr. Greenspun sought. Mr. Dumont

16   was uncomfortable with and disturbed by Mr. Greenspun’s anti-competitive overtures.

17          73.     Mr. Greenspun complained about the LVRJ’s refusal to voluntarily restrict its

18   market opportunities.

19          74.     Later, Mr. Greenspun again invited the LVRJ to engage in anti-competitive

20   conduct, and asked Mr. Dumont to “keep the circle tight” and move forward with ending the

21   printed Sun “as quickly as possible.”

22          75.     Mr. Greenspun asked Mr. Dumont if—as part of the larger buyout—the LVRJ and

23   Mr. Greenspun’s various media operations could agree not to solicit each other’s employees (the

24   proposed “no-poach” agreement). Mr. Dumont was troubled by this inappropriate request and

25   declined.

26          76.     After the LVRJ rejected Mr. Greenspun’s anti-competitive proposal, he retaliated

27   by drastically increasing his payment demand, while still withholding from LVRJ’s new owners

28   the fact that DOJ never approved the JOA, and therefore that LVRJ could have walked away at
                            DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                      39
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 42 of 64



 1   any point. Mr. Greenspun told Mr. Dumont that it would now take at least $10 million for him to

 2   end the JOA, but added that the Adelsons could afford it.

 3          77.      Mr. Greenspun continued to imply that there would be negative consequences if

 4   the LVRJ did not accede to his demand, for example by saying that the Adelsons could pay him

 5   to “go away.”

 6          78.      When it became clear to Mr. Greenspun that the LVRJ and the Adelsons would

 7   not pay him at least $10 million to end the 2005 JOA, or agree to refrain from future competition

 8   with him, Mr. Greenspun devised a scheme to retaliate against the LVRJ and either pressure it

 9   into accepting Mr. Greenspun’s demands for more money and a non-compete agreement, or to

10   drive the LVRJ out of business.

11          79.      As discussed below, Mr. Greenspun’s scheme included directing LV Sun to breach

12   the 2005 JOA by tanking its quality and sabotaging the JOA, and it culminated with the filing of

13   a sham antitrust lawsuit in this Court.

14          J.       When the Adelsons refused to pay Mr. Greenspun tens of millions of dollars
15                   to end the 2005 JOA, Mr. Greenspun retaliated by sabotaging the joint
                     Review-Journal/Sun newspaper and diverting readers to his separate online
16                   news product, which does not participate in the JOA.

17          80.      LV Sun has been aggressively working to undermine and subvert the 2005 JOA

18   by diverting readers away from the joint printed newspaper to LV Sun’s separately-owned online

19   site, LasVegasSun.com.

20          81.      LasVegasSun.com is outside of the JOA, so the LVRJ receives no revenue from

21   it.

22          82.      Although the LVRJ receives nothing from LasVegasSun.com, it is involuntarily

23   subsidizing it. Mr. Greenspun has publicly admitted that he uses the profit payments from the

24   LVRJ to fund the operations of LasVegasSun.com, and the other magazines and websites owned

25   by GMG.

26          83.      To drive readers away from the Review-Journal/Sun newspaper and to

27   LasVegasSun.com—and to effectuate Mr. Greenspun’s sabotage—LV Sun has largely ceased

28   publishing original or breaking local news stories in the printed Sun. Instead, LV Sun hoards
                           DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                    40
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 43 of 64



 1   breaking local news stories generated by its newsroom for LasVegasSun.com and, on information

 2   and belief, other GMG publications.

 3          84.     For example, the Sun won first place for Best Breaking News Reporting in the

 4   2018 Nevada Press Association Better Newspaper Contest for its coverage of the October 1, 2017,

 5   mass shooting on the Las Vegas Strip. The award-winning story appeared only on

 6   LasVegasSun.com website, never in print. In the following days, the printed Sun contained

 7   woefully little original coverage of the biggest breaking news story in Las Vegas history. On

 8   information and belief, LV Sun has repeatedly used its newsroom to produce content for stories

 9   that appear in other GMG publications outside of the JOA.

10          85.     Instead of original content, LV Sun now fills its printed Sun pages with national

11   syndicated and wire-service content that is readily available from other sources and often days

12   old by the time it appears in the Sun.

13          86.     When the printed Sun does run local stories, they are often stories that had already

14   appeared earlier in other GMG publications. For example, on August 15, 2019, LasVegasSun.com

15   ran an article about a petition filed the day before (August 14) by the Center for Biological

16   Diversity that had the potential to derail a controversial proposal put forth by Clark County to

17   open protected lands to development. The story did not appear in the printed Sun until over a

18   week later, on August 22, 2019. Similarly, an article about the impact the reorganization of the

19   Bureau of Land Management would have on Nevadans appeared on LasVegasSun.com on August

20   14, 2019, but did not appear in the printed Sun until August 21, 2019.

21          87.     Mr. Greenspun has deliberately sabotaged the printed Sun. LV Sun could easily

22   run its original news stories in the printed Sun, in addition to LasVegasSun.com, at no extra cost.

23   The same newsroom—which the LVRJ is subsidizing—generates content for both the printed

24   Sun and LasVegasSun.com. And because the LVRJ is carrying the costs of publishing and

25   distributing the printed Sun, the cost to LV Sun is the same (i.e., zero dollars) whether its pages

26   contain original news or days-old reprints.

27          88.     In early 2018, GMG moved LasVegasSun.com behind a paywall.

28
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                     41
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 44 of 64



 1          89.     Mr. Greenspun then openly declared war on his own business partner. For more

 2   than 30 days beginning on January 11, 2018, the Sun published a message to its readers on the

 3   first page of its printed insert to the Review-Journal. It was called “A Note from the Sun” (the

 4   “Note”).

 5          90.     In the Note, LV Sun brazenly urged readers to “subscribe to the Las Vegas Sun

 6   online” and promised that by doing so readers would be “doing your part in providing fact-based,

 7   quality journalism to readers across the valley who depend on that information for their daily

 8   family, business and political decisionmaking.”

 9          91.     The Note did not explain why the “fact based, quality journalism” readers could

10   access on LasVegasSun.com was not appearing in the printed Sun. The LVRJ, by contrast, also

11   has an online version (ReviewJournal.com) that is outside the parties JOA—but the most

12   important original, breaking news stories that appear in the online LVRJ are also timely published

13   in the printed newspaper.

14          92.     The Note made clear that Counterclaim defendants were undermining the JOA.

15   By subscribing to LasVegasSun.com, the Note told readers, “you will ensure that Nevada has

16   multiple, vibrant viewpoints on the news and competing opinions about what the news means to

17   each of us.” This, of course, was the entire point of the JOA, under which the LVRJ has been

18   carrying the production, distribution, and business costs of LV Sun to ensure that Nevada readers

19   have access to diverse news and editorial content in their printed newspapers.

20          93.     The Note attacked the LVRJ’s management—LV Sun’s JOA business partner—

21   and blamed it for ongoing revenue and circulation decline.

22          94.     The Note encouraged readers not to subscribe to the printed Review-Journal/Sun,

23   advising them that “no, purchasing a print subscription to the Sun and R-J doesn’t benefit the Sun

24   in this current scenario.”

25

26

27

28
                           DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                    42
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 45 of 64



 1          95.     LV Sun has continued to use the free printing and distribution being provided by

 2   the LVRJ to advertise against the joint Review-Journal/Sun printed newspaper. For example, until

 3   earlier this year, every printed Sun now carries an advertisement admitting that the best content

 4   is on LasVegasSun.com, not in the printed paper, and directing readers to LasVegasSun.com “TO

 5   FIND EVERYTHING WE’VE GOT”:

 6          96.     To put it mildly, LV Sun is not taking all actions necessary or cooperating with

 7   the LVRJ to successfully carry out the intent and purpose of the JOA. It is doing the exact

 8   opposite. Instead of helping to make the Review-Journal/Sun newspaper a success, Mr.

 9   Greenspun is deliberately subverting it—starving LV Sun’s pages of original content, loading

10   them with syndicated filler, which is often outdated, as well, and using its access to the LVRJ’s

11   large readership to try to convince those readers to drop the printed newspaper in favor of

12   LasVegasSun.com.

13

14

15

16

17

18

19
            97.     Moreover, under the 2005 JOA, LV Sun is obligated not to publish stale news in
20
     the printed Sun, yet, as described above, LV Sun routinely posts news stories online several days
21
     before they appear in print, diminishing the value of the joint Review-Journal/Sun newspaper.
22

23          K.      LV Sun’s sham antitrust lawsuit is based on materially false facts and was
                    brought with malice to coerce the LVRJ to continue under the unlawful JOA
24
                    and, ultimately, to run the LVRJ out of business if it did not accede to Mr.
25                  Greenspun’s extortionate buyout demands.

26          98.     Under the 2005 JOA, the LVRJ is obligated to account for its profits and pay a

27   certain percentage of those profits to LV Sun.

28
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                      43
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 46 of 64



 1          99.     For the first nine years after the parties entered into the 2005 JOA, the LVRJ and

 2   LV Sun agreed on the formula that the LVRJ used to calculate LV Sun’s profit payment, without

 3   any concerns raised by Mr. Greenspun, or from LV Sun’s Chief Financial Officer, or from anyone

 4   else, even though LV Sun audited the LVRJ’s accounting.

 5          100.    However, as part of his effort to squeeze more money out of the JOA, Mr.

 6   Greenspun enlisted Ms. Cain, who engineered a contrived formula under which LV Sun was

 7   supposedly entitled to significantly more money. When the LVRJ’s then-owner disagreed with

 8   Ms. Cain’s analysis, LV Sun filed an arbitration demand against the LVRJ, followed by a state-

 9   court lawsuit in April 10, 2018.

10          101.    In August 2019, the LVRJ sought permission from the state court to bring

11   counterclaims against LV Sun for its serial breaches of the 2005 JOA and sought approval to

12   terminate the 2005 JOA because its original purpose had been frustrated.

13          102.    On September 24, 2019—the day before the state court granted the LVRJ

14   permission to file its counterclaims against LV Sun, LV Sun filed this baseless, sham antitrust

15   lawsuit against the LVRJ, its parent company, News+Media Capital Group LLC, Patrick Dumont

16   and Sheldon Adelson.

17          103.    LV Sun’s sham antitrust lawsuit relies on numerous, false factual allegations,

18   including:

19                   a.     LV Sun’s sham antitrust complaint falsely alleged (and then LV Sun

20   argued to the Court) that the 2005 JOA was approved by the Department of Justice pursuant to

21   the NPA (which requires written approval) when, in fact, the September 2008 DOJ Letter had

22   stated that DOJ was not approving the 2005 JOA. LV Sun materially omitted any mention of the

23   September 2008 DOJ letter in its sham antitrust complaint. This Court’s denial of Defendants’

24   motion to dismiss was premised on its acceptance of LV Sun’s falsity as true for pleading

25   purposes.

26                   b.     LV Sun falsely alleged (and then argued to the Court) that the 2005 JOA

27   was merely an amendment to the 1989 JOA that did not require separate written approval from

28   the DOJ. Putting aside that NPA expressly requires approval of all joint operating arrangements
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                    44
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 47 of 64



 1   (making no exceptions for amendments), LV Sun’s complaint never mentioned the April 2005

 2   DOJ letter which made clear that DOJ was treating the 2005 JOA as a “new JOA” that required

 3   separate approval under the NPA.

 4                   c.     LV Sun’s sham antitrust complaint falsely alleged that Defendants devised

 5   an anti-competitive scheme to harm LV Sun by “illegally” charging editorial expenses as part of

 6   the 2005 JOA accounting as part of an “unlawful plan to put LV Sun out of business.” But LV

 7   Sun’s sham complaint never mentioned that every prior owner since the inception of the 2005

 8   JOA accounted to LV Sun the same exact way, and did not disclose that the JOA isn’t even

 9   enforceable because it was not approved by DOJ. Indeed, for nine years after entering into the

10   2005 JOA, LV Sun agreed with the LVRJ’s deduction of editorial expenses when calculating LV

11   Sun’s profit share payment. LV Sun even hired independent auditors who confirmed on multiple

12   occasions that the deduction of editorial expenses was appropriate. When News+Media purchased

13   the LVRJ, it simply continued to do the JOA accounting in the same manner as its predecessors.

14   None of these damning facts are revealed in LV Sun’s sham pleading. LV Sun’s complaint is

15   materially misleading and objectively false.

16                   d.     LV Sun’s sham antitrust complaint alleges that Defendants’ predatory

17   conduct included the firing of Jason Taylor, the publisher of the LVRJ, shortly after News+Media

18   bought the newspaper, and replacing him with a new publisher. But LV Sun’s complaint conceals

19   that the 2005 JOA—which LV Sun is asking this Court to enforce, despite its non-approval by

20   DOJ—expressly states that the “Review-Journal shall have exclusive and complete control,

21   authority and direction over the news and editorial content features and services in its newspaper,

22   including without limitation the right of selection of all its news and editorial employees, and the

23   exclusive right to hire and discharge such employees.” 2005 JOA § 5.2. It is objectively baseless

24   for LV Sun to allege that the Defendants’ replacement of their own publisher is somehow

25   predatory or unlawful when LV Sun expressly consented to it.

26                   e.     LV Sun’s sham antitrust lawsuit alleges that Defendants are precluded

27   from terminating the JOA despite the Sun’s material breach. That allegation is objectively

28   baseless because Section 9.1.2 of the 2005 JOA provides, in relevant part: “if either party defaults
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                     45
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 48 of 64



 1   in the performance of any of its material obligations hereunder and does not cure such default

 2   within sixty (60) days after receiving written notice thereof from the other party, then such other

 3   party may, at its election, and in addition to all other remedies available to it at law or in equity,

 4   terminate this restated Agreement.” Moreover, Nevada law generally allows a party whose

 5   contractual counter-party has materially breached their agreement to elect to terminate.

 6          104.    On information and belief, LV Sun, at Mr. Greenspun’s insistence, filed its sham

 7   antitrust lawsuit to force the LVRJ to incur massive defense costs so that the LVRJ would either

 8   capitulate to Mr. Greenspun’s demands for a multimillion dollar payout, or be forced to sell its

 9   newspaper operation to LV Sun and exit the market.

10          105.    Despite having initially told Mr. Dumont that “I don’t want to do this anymore”

11   when he was looking to be bought out, Mr. Greenspun’s rhetoric changed when he could not get

12   what he wanted through an arm’s length negotiation. After devising his predatory scheme to bring

13   LVRJ to its knees, and just weeks before filing his sham antitrust lawsuit in September 2019, Mr.

14   Greenspun told KNPR’s Joe Schoenmann during an interview that he would buy the Review-

15   Journal “in a heartbeat.”

16                               COMMON ANTITRUST ALLEGATIONS

17          A.      The alternative relevant market.

18          106.    In its complaint against the LVRJ, LV Sun alleges the existence of a relevant
19   product market limited to the sale of newspapers in Clark County, Nevada. ECF No. 1 ¶¶ 36–37.
20   As set forth in the LVRJ’s motion to dismiss, the LVRJ challenges the plausibility of a relevant
21   product market that is limited to printed newspapers and excludes obvious sources of competition
22   such as internet news websites, mobile news apps, local TV news, cable TV news, radio stations,
23   and satellite radio. The LVRJ also challenges the notion that a relevant antitrust market can
24   include so-called editorial competition, which is competition of ideas, not trade or commerce.
25          107.    In light of this Court’s ruling on Defendants’ motion to dismiss, in the alternative,
26   the LVRJ pleads LV Sun’s market definition (the “alternative relevant market”) as alleged in
27   paragraphs 36–37 of the Complaint, ECF No. 1.
28
                           DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                      46
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 49 of 64



 1          B.      LV Sun’s market power.

 2          108.    LV Sun has gained and maintains market power in the alternative relevant market
 3   through the 2005 JOA. Even though the 2005 JOA was never approved in writing by the DOJ as
 4   required by the NPA, LV Sun and prior owners of the LVRJ abided by its terms.
 5          109.    LV Sun’s complaint alleges that the alternative relevant market for the sale of daily
 6   newspapers in Clark County is a single-product market. LV Sun alleges that the combined media
 7   product that includes the Review-Journal and the Sun accounts for 100 percent of the circulation
 8   of local daily newspapers. ECF No. 1 ¶ 41. LV Sun further alleges that the Review-Journal and
 9   Sun each have the same exact paid circulation in the alternative relevant market.
10          110.    In its November 30, 2020, order denying Defendants motion to dismiss, the Court
11   accepted LV Sun’s argument that even though the LVRJ and LV Sun do not actually compete for
12   the sale of newspapers in the alternative relevant market, the Court’s analysis of competition in
13   the alternative relevant market must also take into account editorial competition. ECF No. 243 at
14   12. The Court’s ruling appears to hold this form of competition is distinct from sales of
15   newspapers and focuses instead on additional competitive and economic incentives for a JOA
16   partner to pursue editorial and news-gathering efforts to attract readers. Therefore LVRJ pleads
17   in the alternative that Counterclaim Defendants have injured it by, among other things,
18   diminishing the value of the Review-Journal by harming the quality of the printed product,
19   diverting management time and resources to sham litigation, reducing LVRJ’s ability to innovate,
20   and attempting to direct readers to the Sun’s website.
21          111.    Subject to and without waiving its objections to the alternative relevant market,
22   the LVRJ pleads in the alternative for purposes of this Counterclaim that LV Sun exercises market
23   power in the alternative relevant market because it has market power in the market for editorial
24   competition within printed newspapers in Clark County. LV Sun’s editorial voice is heard by 100
25   percent of the readers and subscribers who purchase the joint media product in the alternative
26   relevant market. As long as LV Sun is able to coerce the LVRJ to perform under the 2005 JOA,
27

28
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                     47
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 50 of 64



 1   LV Sun will maintain its market power in the alternative relevant market and its dominant

 2   editorial voice in Las Vegas.

 3          C.      Barriers to entry.

 4          112.     Although Defendants deny that there are barriers to entry in the alternative
 5   relevant market, for purposes of this Counterclaim, LVRJ pleads LV Sun’s allegations in the
 6   alternative. See ECF No. 1 ¶¶ 42–47.
 7          113.    Therefore, to the extent that the Court and jury accept that there are barriers to
 8   entry in the alternative relevant market, LVRJ pleads in the alternative that due to the significant
 9   fixed costs of operating a daily newspaper, especially those associated with printing and
10   distribution, it is unlikely that the harm to competition caused by the LVRJ’s termination from
11   the market could be prevented or ameliorated through new entrants to the market.
12          D.      Counterclaim Defendants’ predatory conduct.
13          114.    During the relevant time period, Counterclaim Defendants have perpetuated a
14   calculated scheme to silence the LVRJ’s editorial viewpoint in the alternative relevant market and
15   to monopolize that market with its own editorial viewpoint. Counterclaim Defendants’ predatory
16   acts include, but are not limited to:
17                  a.      Attempting to pressure the LVRJ to accept anti-competitive agreements
18   including a market allocation and non-compete agreement, as well as “no-poach” agreement for
19   employees;
20                  b.      Coercing the LVRJ to maintain the 2005 JOA, draining its resources and
21   depriving it of opportunities, even though the agreement is unlawful and unenforceable under the
22   NPA and despite the LVRJ’s attempt to lawfully terminate the agreement;
23                  c.      Filing a sham antitrust lawsuit against the LVRJ; and
24                  d.      Willfully breaching the 2005 JOA and undermining the parties’ joint media
25   product.
26   ///
27   ///
28
                           DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                     48
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 51 of 64



 1           E.     Antitrust injury, anti-competitive effects, and damages.

 2           115.   Counterclaim Defendants have engaged in these predatory acts as part of a scheme
 3   to maintain and abuse their market power. Counterclaim Defendants’ predatory conduct has
 4   harmed competition in the alternative relevant market, resulting in anti-competitive injury to the
 5   LVRJ.
 6           116.   Counterclaim Defendants have taken extraordinary measures to keep the 2005
 7   JOA in place, even though it is unlawful and unenforceable under the NPA, its purpose has been
 8   frustrated, and LV Sun continues to be in default of its obligations.
 9           117.   As a direct and proximate result of the Counterclaim Defendants’ predatory
10   conduct alleged herein, LV Sun is continuing to free-ride on the LVRJ’s investment, allowing LV
11   Sun to dominate the alternative relevant market with its editorial voice at almost no cost to LV
12   Sun.
13           118.   Meanwhile, due to LV Sun’s coercion and predatory conduct, the LVRJ is being
14   forced to pay for the printing, promotion, and distribution of the printed Sun while suffering
15   massive annual losses that are already plaguing the entire newspaper industry—a situation that
16   was never contemplated by the 2005 JOA, the NPA, or healthy competition under the Sherman
17   Act.
18           119.   The LVRJ is being forced to artificially prop up a low-quality printed Sun that
19   would not otherwise succeed in a competitive marketplace. This allows LV Sun to maintain
20   market power that it otherwise would not have in a competitive marketplace.
21           120.   LV Sun’s predatory acts have further damaged the LVRJ by artificially decreasing
22   the quality of the joint Review-Journal/Sun printed product, increasing the LVRJ’s costs and
23   expenses, making the LVRJ less attractive to buyers, impeding the LVRJ’s ability to streamline
24   its print operations to save costs, and diminishing the LVRJ’s ability to reinvest in its product.
25           121.   As a further direct and proximate result of Counterclaim Defendants’ predatory
26   conduct, the LVRJ has incurred above-market, artificially inflated operating expenses. The LVRJ
27   has been suffering operating losses since 2018 and it would not survive financially if coerced to
28
                           DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                     49
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 52 of 64



 1   perform under the 2005 JOA unless it continues to receive cash infusions from its owners. LV

 2   Sun’s anti-competitive conduct and scheme threaten the viability of the printed Review-Journal

 3   in the alternative relevant market.

 4          122.    If the LVRJ were forced to exit the alternative relevant market, LV Sun (with its

 5   existing market power and subscriber base) would be in a unique position to buy the LVRJ’s

 6   assets at fire-sale prices, thereby securing a complete monopoly in the alternative relevant market.

 7                                     FIRST CLAIM FOR RELIEF

 8            Violation of Section 2 of the Sherman Act—Monopolization, 15 U.S.C. § 2

 9                                Against All Counterclaim Defendants

10          123.    LVRJ realleges and incorporates by reference as though fully set forth herein the

11   allegations contained in the above paragraphs.

12          124.    The alternative relevant market—as alleged by LV Sun and accepted for pleading

13   purposes by this Court—is the sale of local daily newspapers in Clark County.

14          125.    Counterclaim Defendants have obtained and maintain monopoly power in the

15   alternative relevant market because the Sun is distributed as part of the joint media product that

16   is the sole local daily newspaper in Clark County and is purchased by every buyer of and

17   subscriber to the joint Review-Journal/Sun newspaper.

18          126.    For the reasons previously stated, LVRJ pleads in the alternative that substantial

19   barriers to entry and expansion exist in the alternative relevant market.

20          127.    Counterclaim Defendants have abused that power by anti-competitive means,

21   including attempting to pressure the LVRJ to accept anti-competitive agreements including a

22   market allocation and non-compete agreement, as well as “no-poach” agreement for employees;

23   coercing the LVRJ to maintain the 2005 JOA, even though the agreement is unlawful and

24   unenforceable under the NPA and despite the LVRJ’s attempt to lawfully terminate the

25   agreement; filing a sham antitrust lawsuit against the LVRJ; and willfully breaching the 2005

26   JOA and undermining the parties’ joint media product.

27          128.    As described above for purposes of this Counterclaim and alleged by LV Sun,

28   barriers to entry exist in the alternative relevant market.
                           DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                      50
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 53 of 64



 1          129.    LV Sun has the power to exclude competitors from the alternative relevant market,

 2   including by the predatory conduct described above.

 3          130.    LV Sun’s predatory conduct has the effect of growing its monopoly power and

 4   diminishing output—the LVRJ would be in a position to improve its circulation and quality if it

 5   were not forced to expend resources bolstering and litigating against LV Sun.

 6          131.    There is no business necessity or other pro-competitive justification for

 7   Counterclaim Defendants’ conduct.

 8          132.    LVRJ has been injured and will continue to be injured in its business and property

 9   as a result of Counterclaim Defendants’ conduct, because it has been forced to expend resources

10   propping up and litigating against LV Sun.

11          133.    LVRJ is entitled to treble damages, including its attorneys’ fees and costs.

12                                  SECOND CLAIM FOR RELIEF

13      Violation of Section 2 of the Sherman Act—Attempted Monopolization, 15 U.S.C. § 2

14                                Against All Counterclaim Defendants

15          134.    LVRJ realleges and incorporates by reference as though fully set forth herein the

16   allegations contained in the above paragraphs.

17          135.    The alternative relevant market—as alleged by LV Sun and accepted for pleading

18   purposes by this Court—is the sale of local daily newspapers in Clark County.

19          136.    Counterclaim Defendants have willfully obtained and maintain monopoly power

20   in the alternative relevant market because the Sun is distributed as part of the joint media product

21   that is the sole local daily newspaper in Clark County and is purchased by every buyer of and

22   subscriber to the joint Review-Journal/Sun newspaper.

23          137.    As described above, LVRJ pleads in the alternative that substantial barriers to

24   entry and expansion exist in the alternative relevant market.

25          138.    Counterclaim Defendants have abused that power by anti-competitive means,

26   including pressuring the LVRJ to accept anti-competitive agreements including a market

27   allocation and non-compete agreement, as well as “no-poach” agreement for employees; coercing

28   the LVRJ to maintain the 2005 JOA, even though the agreement is unlawful and unenforceable
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                      51
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 54 of 64



 1   under the NPA and despite the LVRJ’s lawful attempt to terminate the agreement; filing a sham

 2   antitrust lawsuit against the LVRJ; and willfully breaching the 2005 JOA and undermining the

 3   parties’ joint media product.

 4          139.    Counterclaim Defendants have a specific intent to achieve monopoly power in the

 5   alternative relevant market, and if their anti-competitive behavior is not checked, they have a

 6   dangerous probability of achieving their desired monopoly.

 7          140.    As described above for purposes of this Counterclaim and alleged by LV Sun,

 8   barriers to entry exist in the alternative relevant market.

 9          141.    LV Sun has the power to exclude competitors from the alternative relevant market,

10   including by the predatory conduct described above.

11          142.    LV Sun’s predatory conduct has the anti-competitive effect of growing its

12   monopoly power and diminishing output, including because the LVRJ would be in a position to

13   improve its circulation and quality if it were not forced to expend resources bolstering and

14   litigating against LV Sun.

15          143.    There is no business necessity or other pro-competitive justification for

16   Counterclaim Defendants’ conduct.

17          144.    LVRJ has been injured and will continue to be injured in its business and property

18   as a result of Counterclaim Defendants’ conduct, because it has been forced to expend resources

19   propping up and litigating against LV Sun.

20          145.    LVRJ is entitled to treble damages, including its attorneys’ fees and costs.

21                                    THIRD CLAIM FOR RELIEF

22          Violation of Section 1 of the Sherman Act—Restraint of Trade, 15 U.S.C. § 1

23                                 Against All Counterclaim Defendants

24          146.    LVRJ realleges and incorporates by reference as though fully set forth herein the

25   allegations contained in the above paragraphs.

26          147.    Subject to the alternative pleadings above, to the extent that the Court or jury

27   accept the alternative relevant market in this case and antitrust injury in that market is established,

28   the 2005 JOA is a per se horizontal restraint of trade because it is a contract, combination, or
                           DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                       52
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 55 of 64



 1   conspiracy to cooperate on supply, market allocation, profits and other commercial terms between

 2   horizontally situated newspaper companies engaged in head-to-head editorial competition to

 3   unlawfully cooperate on output, profits, and expenses, and the allocation of customers.

 4          148.    This agreement unlawfully restrains trade in the alternative relevant market

 5   because it was never approved in writing by the Attorney General of the United States, as required

 6   by the NPA.

 7          149.    The 2005 JOA is an unlawful restraint of trade under the per se standard.

 8          150.    Alternatively, the 2005 JOA is and operates as an unreasonable restraint on trade

 9   under a quick look or full-fledged “rule of reason” mode of analysis.

10          151.     The 2005 JOA unreasonably restrains trade because it forces the LVRJ to

11   financially support LV Sun even if the LVRJ is suffering operating losses. The 2005 JOA allows

12   LV Sun to free-ride on the LVRJ’s investment and gives LV Sun artificial market power in the

13   alternative relevant market.

14          152.    The LVRJ has tried to terminate the 2005 JOA, but LV Sun refuses to terminate

15   the agreement. Instead, LV Sun has used threatened and actual sham litigation to coerce the LVRJ

16   into continuing to perform under the 2005 JOA.

17          153.    But for the 2005 JOA and LV Sun’s coercion, the LVRJ would have greater

18   resources and freedom to compete, innovate, and improve its product.

19          154.    For purposes of this cause of action, LVRJ pleads in the alternative that LV Sun

20   could overcome the barriers to entry into the alternative relevant market by using a third party

21   printing press service. The LVRJ makes these services available to third parties at fair market

22   prices, as do other owners of printing presses.

23          155.    But for the 2005 JOA and LV Sun’s coercion, LV Sun would be incentivized to

24   compete and innovate, too. LV Sun would stand on its own two feet and publish a separate printed

25   newspaper in the alternative relevant market. LV Sun would no longer be restricted to an 8–10

26   page insert in the Review-Journal. It could increase the size of its product and, therefore, increase

27   output in the alternative relevant market. This would lead to an increase in product available for

28   sale as well an increase in editorial voices. But for the JOA, LV Sun would also not be limited to
                           DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                       53
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 56 of 64



 1   the existing subscriber base of the printed Review-Journal/Sun joint media product, but could

 2   compete to grow its subscriber base even further. If, as LV Sun contends, readers value LV Sun’s

 3   editorial viewpoint and news reporting more than the LVRJ’s editorial viewpoint and news

 4   reporting, then a termination of the coerced 2005 JOA would logically lead to an increase in LV

 5   Sun’s own quality and innovation.

 6          156.    The alternative relevant market—as alleged by LV Sun and accepted for pleading

 7   purposes by this Court—is the sale of local daily newspapers in Clark County.

 8          157.    Counterclaim Defendants have entered into a contract, combination, or conspiracy

 9   in restraint of trade, and have committed several overt acts in aid of their scheme, which restrains

10   trade in interstate commerce.

11          158.    The restraint of trade is unreasonable and has had substantial anti-competitive

12   effects on quality competition in the alternative relevant market.

13          159.    The anti-competitive effects are not offset by procompetitive effects in the

14   alternative relevant market.

15          160.    LVRJ has been injured and will continue to be injured in its business and property

16   as a result of Counterclaim Defendants’ conduct, because, among other things, it has been forced

17   to expend resources propping up and litigating against LV Sun.

18          161.    LVRJ is entitled to treble damages, including its attorneys’ fees and costs.

19                                   FOURTH CLAIM FOR RELIEF

20                          Declaratory Relief (Invalidity of the 2005 JOA)

21          162.    LVRJ realleges and incorporates by reference as though fully set forth herein the

22   allegations contained in the above paragraphs.

23          163.    Counterclaim Defendants contend that the 2005 JOA is valid and enforceable

24   under the NPA. Counterclaim Defendants have therefore created a substantial, immediate, and

25   real controversy between the parties as to the invalidity of the 2005 JOA.

26          164.    A judicial declaration is necessary and appropriate so that LVRJ can ascertain its

27   rights regarding the 2005 JOA.

28
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                      54
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 57 of 64



 1            165.   LVRJ seeks a judicial declaration that, because the 2005 JOA was not approved

 2   in writing by Attorney General of the United States, as required by the NPA, it is invalid under

 3   the NPA.

 4                                    FIFTH CLAIM FOR RELIEF

 5                                          Breach of Contract

 6                                 Against All Counterclaim Defendants

 7            166.   LVRJ realleges and incorporates by reference as though fully set forth herein the

 8   allegations contained in the above paragraphs.

 9            167.   LVRJ pleads this claim for relief in the alternative, because, as described above,

10   the JOA is not enforceable.

11            168.   The 2005 JOA requires the parties to “take all corporate action necessary to carry

12   out and effectuate the intent, purposes, and provisions of this Restated Agreement.” 2005 JOA

13   § 5.3.

14            169.   The 2005 JOA also requires each party “to cooperate with the other party in every

15   reasonable way that will promote successful and lawful operation under this Restated Agreement

16   for both parties.” 2005 JOA § 5.3.

17            170.   The 2005 JOA additionally requires the parties to “preserve high standards of

18   newspaper quality throughout the term of this Restated Agreement consistent with United States

19   metropolitan daily newspapers.” 2005 JOA § 5.2.

20            171.   Counterclaim Defendants have breached Section 5.3 by engaging in a course of

21   conduct that includes, among other things: intentionally withholding original and/or breaking

22   local news content from the printed Sun newspaper; filling the printed Sun newspaper with dated,

23   recycled content such as days-old wire-service articles and stories that had already appeared days

24   earlier on LasVegasSun.com instead of original content; taking these and other actions to

25   undermine the quality of the printed product for the purpose of diverting readers from the printed

26   Review-Journal/Sun newspaper to LasVegasSun.com, which is outside of the JOA; and telling

27   readers not to subscribe to the Review-Journal/Sun.

28
                           DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                      55
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 58 of 64



 1           172.   Counterclaim Defendants have likewise breached Section 5.2 by failing to

 2   preserve high standards of newspaper quality consistent with United States metropolitan

 3   newspapers and instead relying primarily on recycled content to fill the Sun’s printed pages. By

 4   any objective measure, the printed Sun of today is a far cry from the high standards of newspaper

 5   quality required by the 2005 JOA.

 6           173.   Counterclaim Defendants’ breaches have damaged LVRJ by diminishing the

 7   quality of the printed Review-Journal/Sun newspaper and diverting revenue and profits from

 8   LVRJ.

 9                                    SIXTH CLAIM FOR RELIEF

10                  Breach of the Implied Covenant of Good Faith and Fair Dealing

11                                 Against All Counterclaim Defendants

12           174.    LVRJ realleges and incorporates by reference as though fully set forth herein the

13   allegations contained in the above paragraphs.

14           175.   LVRJ pleads this claim for relief in the alternative, because, as described above,

15   the JOA is not enforceable.

16           176.   An implied covenant of good faith and fair dealing is recognized in every contract

17   under Nevada law. Accordingly, in the 2005 JOA there was an implied covenant of good faith

18   and fair dealing between the parties whereby each party covenanted not to do anything to destroy

19   or injure the rights of the other to receive the benefits of the agreement.

20           177.   Counterclaim Defendants breached the covenant of good faith and fair dealing by,

21   among other things, intentionally causing the printed Sun to deteriorate and using LVRJ’s

22   resources and the joint media product created under the JOA to advertise against the Review-

23   Journal/Sun newspaper and urge readers to instead subscribe to its owner’s online product outside

24   of the JOA.

25           178.    Counterclaim Defendants’ breaches of the covenant have damaged LVRJ by

26   diminishing the quality of the printed Review-Journal/Sun newspaper and diverting revenue and

27   profits from LVRJ.

28   ///
                           DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                      56
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 59 of 64



 1                                   SEVENTH CLAIM FOR RELIEF

 2                         Tortious Interference with Contractual Relations

 3                                      Against Brian Greenspun

 4          179.    LVRJ realleges and incorporates by reference as though fully set forth herein the

 5   allegations contained in the above paragraphs.

 6          180.    In the alternative to LVRJ’s claims for relief regarding the invalidity or

 7   terminability of the 2005 JOA, the 2005 JOA is a valid and existing contract between the LVRJ

 8   and LV Sun.

 9          181.    Mr. Greenspun has knowledge of the 2005 JOA.

10          182.    In derogation of LV Sun’s corporate interests, as well as the LVRJ’s—to say

11   nothing of those of LV Sun’s employees—Mr. Greenspun took several intentional actions

12   intended or designed to disrupt the 2005 JOA, including intentionally reducing the quality of the

13   printed Sun, directing subscribers to the printed Review-Journal/Sun combined newspaper to LV

14   Sun’s website, which he ultimately controls, and seeking an extortionate buyout from the LVRJ

15   to terminate the printed Sun.

16          183.    Mr. Greenspun’s actions in fact disrupted the 2005 JOA.

17          184.    LVRJ was damaged by Mr. Greenspun’s conduct, including by the loss of

18   subscription revenue from subscribers, including that diverted to LV Sun’s website or other GMG

19   media entities, which were unjustly enriched by Counterclaim Defendants’ conduct.

20          185.    Mr. Greenspun’s conduct was willful and intentional, and expressed oppression,

21   fraud, or malice, justifying exemplary or punitive damages.

22                                   EIGHTH CLAIM FOR RELIEF

23                       Declaratory Relief (Termination for Material Breach)

24          186.    LVRJ realleges and incorporates by reference as though fully set forth herein the

25   allegations contained in the above paragraphs.

26          187.    The 2005 JOA allows a party to terminate the agreement in the event of a material

27   breach by the other party. Specifically, Section 9.1.2 provides, in relevant part: “if either party

28   defaults in the performance of any of its material obligations hereunder and does not cure such
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                      57
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 60 of 64



 1   default within sixty (60) days after receiving written notice thereof from the other party, then such

 2   other party may, at its election, and in addition to all other remedies available to it at law or in

 3   equity, terminate this restated Agreement.” Moreover, Nevada law generally allows a party whose

 4   contractual counter-party has materially breached their agreement to elect to terminate.

 5          188.    In the event the 2005 JOA is found to be enforceable, LV Sun materially breached

 6   the agreement in numerous ways including, but not limited to: withholding original and/or

 7   breaking local news content from the printed Sun newspaper; filling the printed Sun newspaper

 8   with dated, recycled content such as days-old wire-service articles and stories that had already

 9   appeared days earlier on LasVegasSun.com instead of original content; taking these and other

10   actions to undermine the quality of the printed product for the purpose of diverting readers from

11   the printed Review-Journal/Sun newspaper to LasVegasSun.com, which is outside of the JOA;

12   and telling readers not to subscribe to the Review-Journal/Sun.

13          189.    LVRJ contends that Counterclaim Defendants’ breaches described herein are

14   material, and therefore that it can elect to terminate the 2005 JOA. Counterclaim Defendants

15   contend that they have not materially breached the 2005 JOA, and therefore that LVRJ has no

16   right to terminate it. Counterclaim Defendants further contend that even if they have materially

17   breached the 2005 JOA, LVRJ is prohibited from terminating the 2005 JOA. Counterclaim

18   Defendants have therefore created a substantial, immediate, and real controversy between the

19   parties as to LVRJ’s termination rights.

20          190.    A judicial declaration is necessary and appropriate so that LVRJ can ascertain its

21   rights regarding the 2005 JOA.

22          191.    LVRJ seeks a judicial declaration that, because the Counterclaim Defendants have

23   materially breached the 2005 JOA, LVRJ may exercise its right to terminate it.

24                                    NINTH CLAIM FOR RELIEF

25            Declaratory Relief (Excused Performance Due to Frustration of Purpose)

26          192.    LVRJ realleges and incorporates by reference as though fully set forth herein the

27   allegations contained in the above paragraphs.

28
                           DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                      58
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 61 of 64



 1          193.    In the event the 2005 JOA is found to be enforceable, LVRJ contends that its

 2   obligation to continue performance under the 2005 JOA is excused pursuant to the doctrine of

 3   frustration of purpose.

 4          194.    The proliferation of smartphones and mobile devices that made Internet access

 5   ubiquitous, and the exponential growth of online advertising, was not foreseeable when the JOA

 6   was executed in 2005.

 7          195.    Nor was it foreseeable that in the face of this existential threat to the print

 8   newspaper industry, Counterclaim Defendants would essentially abandon the joint Review-

 9   Journal/Sun printed newspaper and divert readers to their separate online product,

10   LasVegasSun.com.

11          196.    These events have destroyed the value of the JOA and rendered it unenforceable

12   due to the commercial frustration of its intended purpose.

13          197.     Moreover, LV Sun alleges that the 2005 JOA was entered under the NPA. The

14   purpose of the NPA is to preserve editorial voices that otherwise might be lost by permitting a

15   failing newspaper and another newspaper to combine their business operations, and thus achieve

16   profitability for the business as a whole. But the NPA was never intended to cause the risk of loss

17   of editorial voices by requiring the JOA as a whole to lose money, which the contract itself makes

18   clear by the fact that LV Sun’s profit payment is calculated as a share of the LVRJ’s profit, with

19   no accounting for the possibility that the LVRJ might be forced to operate at a loss.

20          198.    As a result of Counterclaim Defendants’ conduct, LV Sun has become an albatross

21   around LVRJ’s neck with no associated benefits, in an increasingly challenging business

22   environment for print newspapers. The continuation of the JOA would frustrate the purpose of

23   the statute under which LV Sun alleges it was formed, and the basis of the parties’ bargain.

24          199.    Counterclaim Defendants contend that the purpose of the 2005 JOA has not been

25   frustrated, and therefore that LVRJ is not excused from its obligations. Counterclaim Defendants

26   have therefore created a substantial, immediate, and real controversy between the parties as to

27   LVRJ’s termination rights.

28
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                     59
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 62 of 64



 1          200.    A judicial declaration is necessary and appropriate so that LVRJ can ascertain its

 2   rights regarding the 2005 JOA.

 3          201.    LVRJ seeks a judicial declaration that, because the purpose of the 2005 JOA has

 4   been frustrated, LVRJ’s continued performance is excused.

 5                                      PRAYER FOR RELIEF

 6          LVRJ respectfully requests the following relief:

 7          1.      A judgment in its favor on all claims herein.

 8          2.      Damages in an amount to be proven at trial, including treble damages and punitive

 9   or exemplary damages.

10          3.      A judicial declaration that the 2005 JOA is not enforceable under the NPA.

11          4.      A judicial declaration that LV Sun is in material breach of the 2005 JOA, and that

12   LVRJ may exercise its right to terminate the 2005 JOA.

13          5.      A judicial declaration that LVRJ’s further performance under the 2005 JOA is

14   excused by the doctrine of frustration of purpose.

15          6.      A judicial determination that Mr. Greenspun and GMG are jointly and severally

16   liable for LVRJ’s damages as LV Sun’s alter egos.

17          7.      Attorneys’ fees, as allowable by law.

18          8.      Costs, as allowable by law.

19          9.      Such other relief as the Court deems just and proper.

20   ///

21

22

23

24   ///

25

26

27

28
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                    60
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 63 of 64



 1       Dated: January 4, 2021

 2                                                KEMP JONES, LLP

 3                                                /s/ Michael Gayan
 4                                                J. RANDALL JONES, ESQ., SBN 1927
                                                  MICHAEL J. GAYAN, ESQ., SBN 11135
 5                                                MONA KAVEH, ESQ., SBN 11825
                                                  3800 Howard Hughes Parkway, 17th Floor
 6                                                Las Vegas, Nevada 89169
 7
                                                  RICHARD L. STONE, ESQ. (pro hac vice)
 8                                                DAVID R. SINGER, ESQ. (pro hac vice)
                                                  AMY M. GALLEGOS, ESQ. (pro hac vice)
 9                                                JENNER & BLOCK LLP
                                                  633 West 5th Street, Suite 3600
10                                                Los Angeles, California 90071
11
                                                  Attorneys for Defendants and
12                                                Counterclaimant

13

14                                DEMAND FOR JURY TRIAL
15       LVRJ hereby demands a jury trial on all matters so triable.
16       Dated: January 4, 2021
17                                                KEMP JONES, LLP
18                                                /s/ Michael Gayan
19                                                J. RANDALL JONES, ESQ., SBN 1927
                                                  MICHAEL J. GAYAN, ESQ., SBN 11135
20                                                MONA KAVEH, ESQ., SBN 11825
                                                  3800 Howard Hughes Parkway, 17th Floor
21                                                Las Vegas, Nevada 89169
22
                                                  RICHARD L. STONE, ESQ. (pro hac vice)
23                                                DAVID R. SINGER, ESQ. (pro hac vice)
                                                  AMY M. GALLEGOS, ESQ. (pro hac vice)
24                                                JENNER & BLOCK LLP
                                                  633 West 5th Street, Suite 3600
25                                                Los Angeles, California 90071
26
                                                  Attorneys for Defendants and
27                                                Counterclaimant

28
                      DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                61
 Case 2:19-cv-01667-GMN-BNW Document 296 Filed 01/04/21 Page 64 of 64



 1                                       PROOF OF SERVICE

 2           I hereby certify that on the 4th day of January, 2021, I served a true and correct copy of
 3   the foregoing DEFENDANTS’ ANSWER AND DEFENSES TO LAS VEGAS SUN, INC.’S
 4   COMPLAINT AND LAS VEGAS REVIEW-JOURNAL, INC.’S COUNTERCLAIMS via
 5   the United States District Court’s CM/ECF electronic filing system to all parties on the e-service
 6   list.
 7           E. Leif Reid, Bar No. 5750
             Marla Hudgens, Bar No. 11098
 8
             Kristen L. Martini, Bar No. 11272
 9           Nicole Scott, Bar No. 13757
             LEWIS ROCA ROTHGERBER CHRISTIE LLP
10           One East Liberty Street, Suite 300
             Reno, Nevada 89501
11
             Joseph M. Alioto, Pro Hac Vice
12
             Jamie L. Miller, Pro Hac Vice
13           ALIOTO LAW FIRM
             One Sansome Street, 35th Floor
14           San Francisco, California 94104
15           James J. Pisanelli, Bar No. 4027
16           Todd L. Bice, Bar No. 4534
             Jordan T. Smith, Bar No. 12097
17           PISANELLI BICE PLLC
             400 South 7th Street, Suite 300
18           Las Vegas, Nevada 89101
19           Attorneys for Plaintiff and Counterclaim Defendants
20

21
                                                    /s/ Alison Augustine
22                                                  An employee of Kemp Jones LLP

23

24

25

26

27

28
                          DEFENDANTS’ ANSWER AND LVRJ’S COUNTERCLAIMS
                                                    62
